Exhibit 10.1

LIMITED CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS LIMITED CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”),
dated September 4, 2008, and effective as of June 30, 2008, is made by and among
WORLD FUEL SERVICES CORPORATION, a Florida corporation (“WFS”), WORLD FUEL
SERVICES EUROPE, LTD., a corporation organized and existing under the laws of
the United Kingdom (“WFS Europe”), and WORLD FUEL SERVICES (SINGAPORE) PTE.
LTD., a corporation organized and existing under the laws of Singapore (“WFS
Singapore”, and together with WFS and WFS Europe, each a “Borrower” and
collectively the “Borrowers”), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States (“Bank of
America”), in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and each of the Lenders signatory hereto.
Capitalized terms used but not otherwise defined herein have the respective
meanings ascribed to them in the Credit Agreement as defined below.

W I T N E S S E T H:

WHEREAS, the Borrowers, Bank of America, as Administrative Agent, Swing Line
Lender and L/C Issuer, and the Lenders have entered into that Second Amended and
Restated Credit Agreement, dated as of December 21, 2007 (as amended by
Amendment No. 1 dated March 26, 2008, as hereby amended and as from time to time
hereafter further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”), pursuant to which the Lenders have made
available to Borrowers a revolving credit facility with a swing line sublimit
and a letter of credit sublimit;

WHEREAS, as a condition to making the revolving credit facility available to the
Borrowers the Lenders have required that WFS and certain of its Subsidiaries
guarantee payment of the Obligations;

WHEREAS, WFS has advised the Administrative Agent that it intends to enter into
a Permitted Receivables Facility with HSBC Bank USA, National Association in a
maximum principal amount of up to $250,000,000 (the “HSBC Permitted Receivables
Facility”);

WHEREAS, WFS has advised the Administrative Agent that to facilitate
international business transactions it desires that (1) bankers’ acceptances
(“Bankers’ Acceptances”) be permitted to be issued in addition to the Letters of
Credit currently allowed under the Credit Agreement and (2) the Letter of Credit
Sublimit be increased by $25,000,000;

WHEREAS, WFS has advised the Administrative Agent that it intends to contribute
to its Subsidiary, World Fuel Services (Costa Rica) Limitada (“Limitada”), all
of the Subsidiary Securities of (1) PetroServicios de Costa Rica SRL, a Costa
Rican limited liability company (“PetroServicios”), (2) Casa Petro SRL, a Costa
Rican limited liability company (“Casa Petro”) and (3) Atlantic Fuel Services
SRL, a Costa Rican limited liability company (“Atlantic Fuel”) owned by WFS (the
“Limitada Contribution”) and then merge each of PetroServicios, Casa Petro and
Atlantic Fuel with and into Limitada, with Limitada being the sole surviving
entity;



--------------------------------------------------------------------------------

WHEREAS, Section 7.05 of the Credit Agreement limits Sales from Qualifying Loan
Parties to Non-Qualifying Loan Parties to an aggregate amount not to exceed
$5,000,000;

WHEREAS, the Borrowers have requested that the Required Lenders consent to
(i) amend certain provisions of the Credit Agreement, including in connection
with the HSBC Permitted Receivables Facility and the addition of Bankers’
Acceptances and (ii) the Limitada Contribution;

WHEREAS, the Administrative Agent and the Lenders signatory hereto are willing
to effect such consent and amendment on the terms and conditions contained in
this Amendment; and

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Limited Consent and Waiver. Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Borrowers
made herein, the Administrative Agent and the Lenders signatory hereto hereby
consent to the Limitada Contribution and waive any Default or Event of Default
arising under Section 7.05 in connection with the Limitada Contribution so long
as (i) the value of the Limitada Contribution does not exceed $7,500,000, and
(ii) substantially simultaneously with or prior to the consummation of the
Limitada Contribution, Limitada and WFS shall have complied with the
requirements set forth in Section 6.10 of the Credit Agreement with respect to
Limitada and the Administrative Agent shall have received the documents required
thereunder.

The consents and waivers set forth in this Section 1 are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Credit Agreement or any other Loan Document are intended to be affected hereby.

2. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended such that, after giving effect to
all such amendments, it shall read in its entirety as attached hereto as Exhibit
A.

3. Release. The parties hereto acknowledge and agree that, pursuant to
Section 9.10 of the Credit Agreement, the Administrative Agent (on behalf of the
Lenders) may simultaneously with the delivery of the documents described in
clause (ii) of Section 1 hereof (or thereafter) release any Liens on the
Subsidiary Securities of PetroServicios, Casa Petro and Atlantic Fuel owned by
WFS prior to the Limitada Contribution to the extent granted to or held by the
Administrative Agent under any Loan Document.

4. Effectiveness; Conditions Precedent. The effectiveness of this Amendment and
the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:

 

  (a) the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

 

  (i) counterparts of this Amendment, duly executed by each of the Borrowers,
each of the Guarantors, the Administrative Agent, and the Required Lenders; and

 

2



--------------------------------------------------------------------------------

  (ii) such other certificates, instruments and documents as the Administrative
Agent shall reasonably request;

 

  (b) the Borrowers shall have paid to each Lender that approves this Amendment
a fee in an amount equal to 5.0 basis points payable on such Lender’s Commitment
under the Credit Agreement; and

 

  (c) unless waived by the Administrative Agent, all fees and expenses payable
to the Administrative Agent and the Lenders (including the fees and expenses of
counsel to the Administrative Agent to the extent invoiced prior to the date
hereof) estimated to date shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).

5. Consent and Confirmation of the Guarantors. Each of the Guarantors hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Guaranty (including without limitation
the continuation of each such Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of the Guaranty against each
Guarantor in accordance with its terms.

6. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrowers represent and
warrant to the Administrative Agent and the Lenders as follows:

 

  (a) The representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;

 

  (b) The Persons appearing as Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Material Subsidiaries or were
otherwise required to become Guarantors after the Closing Date, and each of such
Persons has become and remains a party to a Guaranty as a Guarantor;

 

  (c) This Agreement has been duly authorized, executed and delivered by the
Borrowers and the Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

 

3



--------------------------------------------------------------------------------

  (d) No Default or Event of Default has occurred and is continuing.

7. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

8. Full Force and Effect of Amendment. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.PDF) shall be effective as delivery of a manually executed counterpart of this
Amendment.

10. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.

11. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

12. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, the Administrative Agent, the Guarantors, the Lenders
and their respective successors and assignees to the extent such assignees are
permitted assignees as provided in Section 10.06 of the Credit Agreement.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS: WORLD FUEL SERVICES CORPORATION By:   /s/ Ira Birns Name:   Ira Birns
Title:   Executive Vice President/Chief Financial Officer   WORLD FUEL SERVICES
EUROPE, LTD. By:   /s/ Ira Birns Name:   Ira Birns Title:   Vice President  
WORLD FUEL SERVICES (SINGAPORE) PTE. LTD. By:   /s/ Francis Lee Name:   Francis
Lee Title:   Managing Director



--------------------------------------------------------------------------------

PARENT GUARANTOR: WORLD FUEL SERVICES CORPORATION By:   /s/ Ira Birns Name:  
Ira Birns Title:   Executive Vice President/Chief Financial Officer



--------------------------------------------------------------------------------

DOMESTIC GUARANTORS:

WORLD FUEL SERVICES CORPORATE AVIATION SUPPORT SERVICES, INC.

WORLD FUEL SERVICES CANADA, INC. ADVANCE PETROLEUM, INC. BASEOPS INTERNATIONAL,
INC. WORLD FUEL SERVICES, INC. WORLD FUEL SERVICES COMPANY, INC. KROPP HOLDINGS,
INC. By:   /s/ Ira Birns Name:   Ira Birns Title:   Vice President



--------------------------------------------------------------------------------

LIMITED GUARANTOR: WORLD FUEL SERVICES EUROPE, LTD. By:   /s/ Ira Birns Name:  
Ira Birns Title:   Vice President



--------------------------------------------------------------------------------

LIMITED GUARANTORS:

WORLD FUEL SERVICES SINGAPORE, PTE, LTD.

WORLD FUEL SINGAPORE HOLDING COMPANY I PTE. LTD.

By:   /s/ Francis Lee Name:   Francis Lee Title:   Managing Director



--------------------------------------------------------------------------------

LIMITED GUARANTORS:

WORLD FUEL SERVICES FINANCE COMPANY, S.A.R.L.

TRAMP OIL & MARINE LTD. By:   /s/ Peter D. Tonyan Name:  

Peter D. Tonyan

Title:  

Director

 

WORLD FUEL CAYMAN HOLDING COMPANY I, LTD.

WORLD FUEL CAYMAN HOLDING COMPANY III

By:   /s/ Peter D. Tonyan Name:   Peter D. Tonyan Title:   Vice President of
Finance



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

WORLD FUEL SERVICES EUROPEAN

HOLDING COMPANY I, LTD.

By:   /s/ Steven A. Scoppetuolo Name:   Steven A. Scoppetuolo Title:   Director



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

TRANS-TEC SERVICES (UK) LTD.

By:   /s/ Richard Williams Name:   Richard Williams Title:   Sole Director



--------------------------------------------------------------------------------

LIMITED GUARANTORS:

 

TRAMP OIL (BRASIL) LTDA.

By:   /s/ Ricardo Gomara Name:   Ricardo Gomara Title:   Officer

 

TOBRAS DISTRIBUIDORA DE

COMBUSTIVEIS, LTDA.

By:   /s/ Ricardo Gomara Name:   Ricardo Gomara Title:   Manager



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

MARINE ENERGY ARABIA CO. (LIMITED LIABILITY COMPANY)

By:   /s/ Malcolm Neil McLean Name:   Malcolm Neil McLean Title:   Managing
Director



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

TRAMP OIL & MARINE (CHILE) S.A.

By:   /s/ Peter D. Tonyan Name:  

Peter D. Tonyan

Title:  

Director



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

WORLD FUEL SERVICES CHILE S.A.

By:   /s/ Michael Clementi Name:   Michael Clementi Title:   Director



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

AVCARD SERVICES LIMITED

By:   /s/ Linda Kropp Name:   Linda Kropp Title:   Director



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

PETRO SERVICIOS DE MEXICO S.A. DE C.V.

By:   /s/ Michael Clementi Name:   Michael Clementi Title:   Director



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

WORLD FUEL INTERNATIONAL S.R.L.

By:   /s/ Steven A. Scoppetuolo Name:   Steven A. Scoppetuolo Title:  
Authorized Signatory



--------------------------------------------------------------------------------

LIMITED GUARANTOR:

 

TRANS-TEC INTERNATIONAL S.R.L.

By:   /s/ Steven A. Scoppetuolo Name:   Steven A. Scoppetuolo Title:   Managing
Director (Gerente)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Anne Zeschke Name:   Anne Zeschke Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:   /s/ Jamie Freeman Name:   Jamie Freeman Title:   Senior Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Jose V. Mazeriegos Name:   Jose V.
Mazariegos Title:   Senior Vice President



--------------------------------------------------------------------------------

REGIONS BANK By:   /s/ Stephen Hanas Name:  

Stephen Hanas

Title:  

Senior Vice President



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ John Costa Name:   John Costa
Title:   Senior Vice President



--------------------------------------------------------------------------------

TD BANK, N.A. By:   /s/ Gary R. Martz Name:   Gary R. Martz Title:   Vice
President



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:   /s/ Garrett McKinnon Name:   Garrett McKinnon
Title:   Vice President



--------------------------------------------------------------------------------

CAROLINA FIRST BANK By:   /s/ Alan. T. Ennis Name:   Alan T. Ennis Title:  
Senior Vice President



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST COMPANY By:   /s/ Jeffrey A. Raider Name:   Jeffrey A.
Raider Title:   Managing Director



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Gerald R. Finney, Jr. Name:   Gerald R. Finney, Jr.
Title:   Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK OF FLORIDA By:   /s/ Carol F. Fine Name:    Carol F. Fine
Title:   Senior Vice President



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK By:   /s/ David Keinan Name:    David Keinan
Title:   Executive Vice President By:   /s/ Christopher Meade Name:   
Christopher Meade Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A to

Amendment No. 2

 

 

 

Published CUSIP Numbers:

Deal: 98147GAA0

Revolver: 98147GAB8

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 21, 2007

as amended by

Amendment No. 1 to Credit Agreement dated March 26, 2008

Amendment No. 2 to Credit Agreement dated September 4, 2008, effective as of
June 30, 2008

among

WORLD FUEL SERVICES CORPORATION,

as Borrowing Agent and a Borrower,

WORLD FUEL SERVICES EUROPE, LTD.,

and

WORLD FUEL SERVICES (SINGAPORE) PTE. LTD.

each as a Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agent and L/C Issuer,

REGIONS BANK, COMMERCE BANK, N.A.,

and WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   AMENDMENT AND RESTATEMENT; DEFINITIONS AND ACCOUNTING TERMS    2

1.01

  

Amendment and Restatement

   2

1.02

  

Defined Terms

   2

1.03

  

Other Interpretive Provisions

   30

1.04

  

Accounting Terms

   30

1.05

  

Rounding

   31

1.06

  

Times of Day

   31

1.07

  

Letter of Credit Amounts

   31

ARTICLE II.

   THE COMMITMENTS AND CREDIT EXTENSIONS    31

2.01

  

Revolving Loans; Credit Extensions

   31

2.02

  

Borrowings, Conversions and Continuations of Revolving Loans

   32

2.03

  

Letters of Credit

   34

2.04

  

Swing Line Loans

   45

2.05

  

Prepayments

   48

2.06

  

Termination or Reduction of Commitments

   49

2.07

  

Repayment of Loans

   49

2.08

  

Interest

   50

2.09

  

Fees

   51

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   51

2.11

  

Evidence of Debt

   52

2.12

  

Payments Generally; Administrative Agent’s Clawback

   52

2.13

  

Sharing of Payments by Lenders

   54

2.14

  

Joint and Several Obligations

   55

2.15

  

Borrowing Agent

   56

2.16

  

Increase in Commitments

   56

ARTICLE III.

   TAXES, YIELD PROTECTION AND ILLEGALITY    58

3.01

  

Taxes

   58

3.02

  

Illegality

   60

3.03

  

Inability to Determine Rates

   60

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

   61

3.05

  

Compensation for Losses

   62

3.06

  

Mitigation Obligations; Replacement of Lenders

   63

3.07

  

Survival

   63

ARTICLE IV.

   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    63

4.01

  

Conditions of Initial Credit Extension

   63

4.02

  

Conditions to all Credit Extensions

   66

 

i



--------------------------------------------------------------------------------

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES    66

5.01

  

Organization

   66

5.02

  

Authorization; No Conflict

   67

5.03

  

Validity and Binding Nature

   67

5.04

  

Financial Condition

   67

5.05

  

No Material Adverse Change

   67

5.06

  

Litigation and Contingent Liabilities

   67

5.07

  

Ownership of Properties; Liens

   68

5.08

  

Equity Ownership; Subsidiaries

   68

5.09

  

Pension Plans

   68

5.10

  

Investment Company Act

   69

5.11

  

Regulation U

   69

5.12

  

Solvency, Etc

   69

5.13

  

Environmental Matters

   69

5.14

  

Insurance

   70

5.15

  

Real Property

   70

5.16

  

Information

   70

5.17

  

Intellectual Property

   71

5.18

  

Burdensome Obligations

   71

5.19

  

Labor Matters

   71

5.20

  

No Default

   71

ARTICLE VI.

   AFFIRMATIVE COVENANTS    71

6.01

  

Reports, Certificates and Other Information

   71

6.02

  

Books, Records and Inspections

   75

6.03

  

Maintenance of Property; Insurance

   75

6.04

  

Compliance with Laws; Payment of Taxes and Liabilities

   76

6.05

  

Maintenance of Existence, Etc.

   76

6.06

  

Use of Proceeds

   76

6.07

  

Employee Benefit Plans

   76

6.08

  

Environmental Matters

   77

6.09

  

Further Assurances

   77

6.10

  

Additional Guarantors

   77

6.11

  

Creation or Acquisition of Subsidiaries

   78

6.12

  

OFAC/BSA Provision

   78

6.13

  

WFS Americas

   78

6.14

  

Post-Closing Matters

   78

ARTICLE VII.

   NEGATIVE COVENANTS    78

7.01

  

Debt

   78

7.02

  

Liens

   79

7.03

  

Operating Leases

   80

7.04

  

Restricted Payments

   80

7.05

  

Acquisitions, Sales

   81

 

ii



--------------------------------------------------------------------------------

7.06

  

Modification of Organizational Documents

   82

7.07

  

Transactions with Affiliates

   82

7.08

  

Unconditional Purchase Obligations

   82

7.09

  

Inconsistent Agreements

   82

7.10

  

Business Activities

   83

7.11

  

Investments

   83

7.12

  

Fiscal Year

   84

7.13

  

Financial Covenants

   84

7.14

  

Cancellation of Debt

   84

7.15

  

Use of Proceeds

   84

7.16

  

Prepayment of Subordinated Debt

   84

7.17

  

Fundamental Changes

   84

7.18

  

Inactive Subsidiaries

   85

ARTICLE VIII.

   EVENTS OF DEFAULT AND REMEDIES    85

8.01

  

Events of Default

   85

8.02

  

Remedies Upon Event of Default

   87

8.03

  

Application of Funds

   87

ARTICLE IX.

   ADMINISTRATIVE AGENT    89

9.01

  

Appointment and Authority

   89

9.02

  

Rights as a Lender

   89

9.03

  

Exculpatory Provisions

   89

9.04

  

Reliance by Administrative Agent

   90

9.05

  

Delegation of Duties

   90

9.06

  

Resignation of Administrative Agent

   90

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   91

9.08

  

No Other Duties, Etc.

   92

9.09

  

Administrative Agent May File Proofs of Claim

   92

9.10

  

Collateral and Guaranty Matters

   93

9.11

  

Secured Bank Product Agreements and Secured Hedging Agreements

   93

ARTICLE X.

   MISCELLANEOUS    93

10.01

  

Amendments, Etc.

   93

10.02

  

Notices; Effectiveness; Electronic Communication

   95

10.03

  

No Waiver; Cumulative Remedies

   97

10.04

  

Expenses; Indemnity; Damage Waiver

   97

10.05

  

Payments Set Aside

   99

10.06

  

Successors and Assigns

   99

10.07

  

Register

   102

10.08

  

Treatment of Certain Information; Confidentiality

   103

10.09

  

Right of Setoff

   104

10.10

  

Interest Rate Limitation

   105

10.11

  

Counterparts; Integration; Effectiveness

   105

10.12

  

Survival of Representations and Warranties

   105

 

iii



--------------------------------------------------------------------------------

10.13

  

Severability

   105

10.14

  

Replacement of Lenders

   106

10.15

  

Governing Law; Jurisdiction; Etc.

   107

10.16

  

Waiver of Jury Trial

   107

10.17

  

No Advisory or Fiduciary Responsibility

   108

10.18

  

USA PATRIOT Act Notice

   108

SIGNATURES

      S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.02(a)

   Guarantors

1.02(b)

   Material Subsidiaries

1.02(c)

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

5.08

   Equity Ownership; Subsidiaries

5.13

   Environmental Matters

5.15

   Real Property

5.19

   Labor Matters

7.01

   Existing Debt

7.02

   Existing Liens

7.11

   Investments

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of

A

   Revolving Loan Notice

B

   Swing Line Loan Notice

C

   Note

D

   Compliance Certificate

E

   Assignment and Assumption

F-1

   Parent Guaranty

F-2

   Limited Subsidiary Guaranty

F-3

   Unlimited Subsidiary Guaranty

G

   Pledge Agreement

H

   Opinion Matters

I

   Solvency Certificate

J

   Bankers’ Acceptance Request

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 21, 2007, among WORLD FUEL SERVICES CORPORATION, a Florida
corporation (“WFS”), WORLD FUEL SERVICES EUROPE, LTD., a corporation organized
and existing under the laws of the United Kingdom (“WFS Europe”), and WORLD FUEL
SERVICES (SINGAPORE) PTE. LTD., a corporation organized and existing under the
laws of Singapore (“WFS Singapore”, and together with WFS and WFS Europe, each a
“Borrower” and collectively the “Borrowers”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

RECITALS

WHEREAS, the Borrowers, LaSalle Bank National Association (“LaSalle”) as
administrative agent, and the lenders party thereto (the “Existing Lenders”)
entered into that certain Amended and Restated Credit Agreement dated as of
April 16, 2007 (as amended by First Amendment to Credit Agreement dated
October 31, 2007, the “Existing Agreement”).

WHEREAS, pursuant to the Agency Resignation and Appointment Letter (as defined
in Section 1.02 hereof), LaSalle has resigned effective as of the date hereof as
the “Administrative Agent” under and as defined in the Existing Agreement, and
Bank of America has been appointed, and has accepted its appointment, as
successor Administrative Agent thereunder, with the consent of the Lenders.

WHEREAS, certain of the Existing Lenders have assigned all of their interests
under the Existing Agreement to Bank of America, N.A., substantially
simultaneously with the effectiveness hereof; and

WHEREAS, as further provided herein and upon the terms and conditions contained
herein, the Lenders and the Administrative Agent have agreed to reallocate the
Commitment and Applicable Percentages of each of the Lenders as set forth on
Schedule 2.01; and

WHEREAS, the Borrowers have requested that the Existing Agreement be further
amended and restated to, among other things, extend and increase the aggregate
maximum principal amount of the revolving credit facility, add a swing line loan
subfacility, and make certain other changes as set forth herein (the
“Restatement”), and the Administrative Agent and the Lenders are willing to make
such amendments to the Credit Agreement; and

 

1



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

AMENDMENT AND RESTATEMENT; DEFINITIONS AND ACCOUNTING TERMS

1.01 Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:

(a) Simultaneously with the date hereof, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans
outstanding under the Existing Agreement shall be reallocated in accordance with
such Commitments and the requisite assignments shall be deemed to be made in
such amounts by and between the Lenders and from each Lender to each other
Lender, with the same force and effect as if such assignments were evidenced by
applicable Assignment Agreements (as defined in the Existing Agreement) under
the Existing Agreement. Notwithstanding anything to the contrary in Section 15.6
of the Existing Agreement or Section 10.06 of this Agreement, no other documents
or instruments, including any Assignment Agreement or any Assignment and
Assumption, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an Assignment Agreement. On the Closing Date, the Lenders shall make full cash
settlement with each other either directly or through the Administrative Agent,
as the Administrative Agent may direct or approve, with respect to all
assignments, reallocations and other changes in Commitments (as such term is
defined in the Existing Agreement) such that after giving effect to such
settlements each Lender’s Applicable Percentage shall be as set forth on
Schedule 2.01.

(b) The Borrowers, the Administrative Agent, and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Agreement which in any manner govern or evidence the Obligations, the
rights and interests of the Administrative Agent and the Lenders and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Agreement, except as
otherwise expressly provided herein, shall be superseded by this Agreement.

(c) Notwithstanding this amendment and restatement of the Existing Agreement,
including anything in this Section 1.01, and in any related “Loan Documents” (as
such term is defined in the Existing Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (i) all of the
indebtedness, liabilities and obligations owing by any Person under the Existing
Agreement and other Existing Loan Documents shall continue as Obligations
hereunder, and (ii) neither the execution and delivery of this Agreement and the
Notes and any other Loan Document (as defined herein) nor the consummation of
any other transaction contemplated hereunder is intended to constitute a
novation of the Existing Agreement or of any of the other Existing Loan
Documents or any obligations thereunder.

1.02 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“90% Threshold” has the meaning set forth in the definition of “Guarantor
Subsidiaries”.

“Acceptance Credit” means a commercial letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft.

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the L/C Issuer may require in connection
with the creation of L/C Issued BAs.

 

2



--------------------------------------------------------------------------------

“Account” or “Accounts” is defined in the UCC.

“Account Debtor” is defined in the UCC.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowing Agent and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agency Resignation and Appointment Letter” shall mean the letter of even date
herewith (but taking effect immediately prior to the Closing Date) pursuant to
which, in accordance with the terms of the Existing Agreement, (i) LaSalle
resigns as administrative agent under the Existing Agreement, (ii) the required
lenders thereunder appoint Bank of America as successor administrative agent
with the consent of the Borrowers, (iii) Bank of America accepts such
appointment, and (iv) such lenders and the Borrowers waive certain provisions
under the Existing Agreement pertaining to the giving and receipt of notices
with respect to such resignation and appointment.

“Agency Succession Documents” shall mean collectively, (i) the Agency
Resignation and Appointment Letter and (ii) such other documents, instruments,
certifications and filings as the Administrative Agent may determine to be
necessary or advisable to confirm, grant or convey to Bank of America, as
successor Agent to LaSalle, all of the rights, titles and interests, including
Liens, conferred upon or granted or conveyed to LaSalle as predecessor
Administrative Agent under the Existing Agreement.

“Agent Fee Letter” means the fee letter dated as of November 9, 2007, between
the Borrowers, the Administrative Agent and BAS.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C – BA
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by Administrative Agent pursuant to
Section 6.01(c):

Applicable Rate

 

Pricing
Level

  

Consolidated Total
Leverage Ratio

   Commitment
Fee     Applicable
Margin for
LIBOR Loans
and Letter of
Credit Fee     Applicable
Margin for
Base Rate
Loans     Applicable
Margin
for BA
Fee  

1

  

Less than 1.25 to 1.00

   0.200 %   1.000 %   0.000 %   0.900 %

2

  

Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00

   0.250 %   1.250 %   0.250 %   1.150 %

3

  

Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00

   0.300 %   1.500 %   0.500 %   1.400 %

4

  

Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00

   0.375 %   2.000 %   1.000 %   1.900 %

5

  

Greater than or equal to 3.50 to 1.00

   0.375 %   2.500 %   1.500 %   2.400 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective commencing on the fifth
(5th) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c), as the case may be; provided, however,
that (i) if a Compliance Certificate is not delivered when due in accordance
with such Section, then Pricing Level 5 shall apply commencing on the fifth
(5th) Business Day following the date such Compliance Certificate was required
to have been delivered until the date of delivery, and (ii) subject to the
preceding proviso, from the Closing Date to the date of delivery of the
Compliance Certificate for the Fiscal Quarter ending December 31, 2007, Pricing
Level 1 shall apply.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BAS and HSBC, in their capacity as joint lead arrangers and
joint book managers.

“Asset Disposition” means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 30 days with another asset performing the same
or a similar function, and (b) the sale or lease of inventory in the ordinary
course of business.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination in full of
the Aggregate Commitments pursuant to Section 2.06, or (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C –BA Credit Extensions pursuant to Section 8.02.

“BA Fee” has the meaning specified in Section 2.03(k).

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product Agreements” means those certain cash management and other service
agreements entered into from time to time between any Loan Party and a Lender or
its Affiliates in connection with any of the Bank Products.

“Bank Product Bank” means any Person that (a) at the time that it enters into a
Bank Product Agreement, is a Lender or an Affiliate of a Lender, or (b) is party
to a Bank Product Agreement on the date that such Person or its Affiliate
becomes a Lender, in each case in such Person’s capacity as a party to such Bank
Product Agreement.

“Bank Products” means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

“Bankers’ Acceptance” or “BA” means a Clean BA or an L/C Issued BA.

 

5



--------------------------------------------------------------------------------

“Bankers’ Acceptance Request” means the written request for the issuance of
Clean BAs in the form attached hereto as Exhibit J.

“BAS” means Banc of America Securities LLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Agent” means WFS acting in such capacity.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of WFS, including expenditures in respect of Capital Leases, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

6



--------------------------------------------------------------------------------

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

“Cash Collateralize” has the meaning specified in Section 2.03(h).

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-1
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-1 by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Administrative Agent.

“CERCLA” has the meaning specified in Section 5.13(a).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
35% or more of the equity securities of WFS entitled to vote for members of the
board of directors or equivalent governing body of WFS on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

7



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of WFS cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Clean Bankers’ Acceptance” or “Clean BA” means a negotiable time draft drawn on
and accepted by the L/C Issuer pursuant to Section 2.03(a) to finance the
purchase of Inventory by a Borrower or to finance freight expenses in connection
with the shipment of Inventory by a Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Documents” means, collectively, the Pledge Agreement (and any Pledge
Joinder Agreement), each UCC financing statement, any control agreement and any
other agreement or instrument pursuant to which any Borrower, any Subsidiary or
any other Person grants or purports to grant collateral to the Administrative
Agent for the benefit of the Lenders securing all or part of the Obligations and
any obligation or liability arising under any Secured Hedging Agreement or
Secured Bank Product Agreement (as applicable), each of which shall be in form
and substance reasonably satisfactory to Administrative Agent.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C – BA Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Closing Date, the aggregate amount of Commitments is
$475,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.

 

8



--------------------------------------------------------------------------------

“Consolidated Asset Coverage Amount” means an amount equal to the total of
(a) 80% of the unpaid amount of all Eligible Accounts plus (b) 50% of the value
of all Eligible Inventory valued at the lower of cost or market plus (c) 100% of
the amount, if any, by which cash shown on WFS’s consolidated balance sheet
exceeds $15,000,000.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in determining such Consolidated Net Income,
Consolidated Interest Expense, income tax expense, depreciation and amortization
for such period.

“Consolidated Funded Debt” means, as to any Person, all Debt of such Person
(other than Debt under Permitted Receivables Facilities) determined on a
consolidated basis that matures more than one year from the date of its creation
(or is renewable or extendible, at the option of such Person, to a date more
than one year from such date).

“Consolidated Interest Coverage Ratio” means, for any Computation Period, the
ratio of (a) Consolidated EBITDA for such Computation Period less Capital
Expenditures for such Computation Period to (b) cash Consolidated Interest
Expense for such Computation Period.

“Consolidated Interest Expense” means for any period the consolidated interest
expense of WFS and its Subsidiaries for such period (including all imputed
interest on Capital Leases).

“Consolidated Net Income” means, with respect to WFS and its Subsidiaries for
any period, the net income (or loss) of WFS and its Subsidiaries determined on a
consolidated basis for such period, excluding any gains from Asset Dispositions,
any extraordinary gains and any gains from discontinued operations.

“Consolidated Net Worth” means, with respect to WFS and its Subsidiaries,
consolidated assets less consolidated liabilities, all as determined pursuant to
GAAP applied on a basis consistent with the financial statements delivered
pursuant to Section 6.01(a) and Section 6.01(b).

“Consolidated Senior Debt” means Consolidated Total Debt which does not
constitute Subordinated Debt.

“Consolidated Senior Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Senior Debt (less 100% of the amount, if
any, by which the average daily cash balance for the three-month period ending
on the date of determination thereof exceeds $15,000,000) as of such day to
(b) Consolidated EBITDA for the Computation Period ending on such day.

“Consolidated Total Debt” means all Debt of WFS and its Subsidiaries (other than
Debt under Permitted Receivables Facilities), determined on a consolidated
basis, excluding (a) contingent obligations in respect of Contingent Liabilities
(except with respect to standby letters of credit issued for the account of a
Loan Party), including contingent (as opposed to direct) obligations under
surety and performance bonds), (b) Hedging Obligations and (c) Debt of WFS to
Subsidiaries and Debt of Subsidiaries to WFS or to other Subsidiaries.

 

9



--------------------------------------------------------------------------------

“Consolidated Total Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Total Debt (less 100% of the amount, if
any, by which the average daily cash balance for the three-month period ending
on the date of determination thereof exceeds $15,000,000) as of such day to
(b) Consolidated EBITDA for the Computation Period ending on such day.

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby. Notwithstanding anything to the
contrary herein, Contingent Liabilities shall not include guarantees by the
Borrowers of obligations of their Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Borrowers or any of their Subsidiaries, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

 

10



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C –
BA Credit Extension.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit and
Bankers’ Acceptances), (g) all Hedging Obligations of such Person, (h) all
Contingent Liabilities of such Person and (i) all Debt of any partnership of
which such Person is a general partner. Notwithstanding anything to the contrary
herein, Debt shall not include intercompany accounts receivable and accounts
payable arising in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and BA Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees and BA Fees, a
rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in L/C – BA Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

11



--------------------------------------------------------------------------------

“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are directly
owned by WFS or a Domestic Subsidiary of WFS.

“Disposal” (or “Disposed”) has the meaning specified in RCRA; provided that in
the event RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, that to the extent that the laws of a state
wherein any affected property lies establish a meaning for “Disposal” which is
broader than is specified in RCRA, such broader meaning shall apply.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Account” means an Account owing to any Borrower or any Subsidiary
which meets each of the following requirements:

(a) it arises from the sale or lease of goods or the rendering of services which
have been fully performed by any Borrower or the applicable Subsidiary; and if
it arises from the sale or lease of goods, (i) such goods comply with such
Account Debtor’s specifications (if any) and have been delivered to such Account
Debtor and (ii) any Borrower or the applicable Subsidiary has possession of, or
if requested by the Administrative Agent has delivered to the Administrative
Agent, delivery receipts evidencing such delivery;

(b) it is not subject to any assignment, claim or Lien;

(c) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment by the Account Debtor with respect thereto, or to any claim
by such Account Debtor denying liability thereunder in whole or in part and the
Account Debtor has not refused to accept and/or has not returned or offered to
return any of the goods or services which are the subject of such Account;

(d) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto;

(e) it is not an Account arising from a “sale on approval,” “sale or return,”
“consignment” or “bill and hold” or subject to any other repurchase or return
agreement;

(f) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by any Borrower
or any Subsidiary (or by any agent or custodian of a Borrower or a Subsidiary)
for the account of or subject to further and/or future direction from the
Account Debtor with respect thereto;

 

12



--------------------------------------------------------------------------------

(g) it arises in the ordinary course of business of a Borrower or the applicable
Subsidiary;

(h) if the Account Debtor is the United States or any department, agency or
instrumentality thereof, a Borrower or the applicable Subsidiary shall, if
requested by the Administrative Agent, assign its right to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, and evidence (satisfactory to the Administrative Agent) of such assignment
shall be delivered to the Administrative Agent;

(i) if a Borrower maintains a credit limit for an Account Debtor, the aggregate
dollar amount of Accounts due from such Account Debtor, including such Account,
does not exceed such credit limit;

(j) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall, if requested by the Administrative
Agent, be endorsed and/or assigned and delivered to the Administrative Agent or,
in the case of electronic chattel paper, shall be in the control of the
Administrative Agent, in each case in a manner satisfactory to the
Administrative Agent;

(k) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than (i) 90 days past the due date thereof or (ii) 120
days past the original invoice date thereof, in each case according to the
original terms of sale;

(1) the Account Debtor with respect thereto is not a Borrower or an Affiliate of
a Borrower;

(m) it is not owed by an Account Debtor with respect to which 25% or more of the
aggregate amount of outstanding Accounts owed at such time by such Account
Debtor is classified as ineligible under clause (k) of this definition;

(n) if the aggregate amount of all Accounts owed by the Account Debtor thereon
exceeds 25% of the aggregate amount of all Accounts at such time, then all
Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible; and

(o) it is otherwise not unacceptable to the Administrative Agent in its
reasonable discretion for any other reason.

An Account, which is at any time an Eligible Account, but which subsequently,
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Administrative
Agent or the Required Lenders at any time hereafter determine in its or their
discretion that the prospect of payment or performance by the Account Debtor
with respect thereto is materially impaired for any reason whatsoever, such
Account shall cease to be an Eligible Account after notice of such determination
is given to the Borrowing Agent.

 

13



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Inventory” means Inventory of any Borrower or any Subsidiary which
meets each of the following requirements:

(a) it is not subject to any assignment, claim or Lien;

(b) it is salable and not slow moving, obsolete or discontinued;

(c) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(d) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;

(e) it is not held by a Borrower or any Subsidiary on consignment;

(f) it is not “work-in-progress” Inventory;

(g) it is not supply items or packaging;

(h) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;

(i) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and

(j) the Administrative Agent shall not have determined in its reasonable
discretion that it is unacceptable due to age, type, category, quality, quantity
and/or any other reason whatsoever.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for Release of
Hazardous Substances or injury to the environment.

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, Release, threatened Release,
control or cleanup of any Hazardous Substance.

 

14



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the Release or threatened Release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrowers under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was

 

15



--------------------------------------------------------------------------------

entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.01(a), and (d) any net income taxes that would not
have been imposed but for a connection between such person and the jurisdiction
imposing such taxes (other than a connection arising solely by reason of this
Agreement).

“Existing Agreement” has the meaning specified in the Recitals hereto.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.02(c).

“Existing Loan Documents” has the meaning specified in Section 1.01(b).

“Existing Obligations” has the meaning specified in Section 1.01(b).

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrowers shall have permanently terminated the
credit facility under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit, (ii) the
aggregate face amount of all outstanding Bankers’ Acceptances and (iii) all
Letter of Credit Fees and BA Fees relating thereto accruing after such date
(which fees shall be payable solely for the account of the applicable L/C Issuer
and shall be computed (based on interest rates and the Applicable Rates then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit and on such aggregate face amount of Bankers’ Acceptances to the
respective maturity dates thereof), that have, in each case, been fully Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made; (b) all Commitments shall have terminated or expired; (c) the
obligations and liabilities of the Borrowers and each other Loan Party under
all Secured Bank Product Agreements and Secured Hedging Agreements shall have
been fully, finally and irrevocably paid and satisfied in full and the Secured
Bank Product Agreements and Secured Hedging Agreements shall have expired or
been terminated, or other arrangements satisfactory to the counterparties shall
have been made with respect thereto; and (d) the Borrowers and each other Loan
Party shall have fully, finally and irrevocably paid and satisfied in full all
of their respective obligations and liabilities arising under the Loan
Documents, including with respect to the Borrowers and the Obligations (except
for future obligations consisting of continuing indemnities and other contingent
Obligations of any Borrower or any other Loan Party that may be owing to the
Administrative Agent, any of its Related Parties or any Lender pursuant to the
Loan Documents and expressly survive termination of the Credit Agreement or any
other Loan Document).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

16



--------------------------------------------------------------------------------

“Fee Letters” means each of the Agent Fee Letter and the Joint Fee Letter.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of WFS and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year. References to a
Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal Year
2007”) refer to the Fiscal Year ending on December 31 of such calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor Subsidiaries” means, collectively, all Material Subsidiaries,
provided, however, in the event that all the Material Subsidiaries on a
consolidated basis do not have total assets (including equity interests in other
Subsidiaries and excluding investments that are eliminated in consolidation)
which, in the aggregate and together with the total assets of WFS, represent
ninety percent (90%) or more of the total assets of WFS and its Subsidiaries on
a consolidated basis, as of the end of the most recently completed Fiscal Year
(the “90% Threshold”), then the Borrowing Agent shall identify Domestic
Subsidiaries to be additional Guarantor Subsidiaries until the 90% Threshold is
satisfied collectively by all Guarantor

 

17



--------------------------------------------------------------------------------

Subsidiaries, and in the event the addition of all Domestic Subsidiaries does
not result in satisfaction of the 90% Threshold by such then designated
Guarantor Subsidiaries, the Borrowing Agent shall also identify Foreign
Subsidiaries to be additional Guarantor Subsidiaries until the 90% Threshold is
satisfied collectively by all Guarantor Subsidiaries. Once a Domestic Subsidiary
or a Foreign Subsidiary becomes a Guarantor Subsidiary, it shall continue to
constitute a Guarantor Subsidiary throughout the term of this Agreement.

“Guarantors” means WFS and the Subsidiary Guarantors or any of them, as the
context may require.

“Guaranty” means the Parent Guaranty, the Limited Subsidiary Guaranty and the
Unlimited Subsidiary Guaranty or any of them, as the context may require.

“Guaranty Joinder Agreements” means the Limited Subsidiary Guaranty Joinder
Agreements and the Unlimited Subsidiary Guaranty Joinder Agreements or any of
them, as the context may require.

“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

“Hedge Bank” means any Person that (a) at the time that it enters into any
interest rate Hedging Agreement, is a Lender or an Affiliate of a Lender, or
(b) is party to an interest rate Hedging Agreement on the date that such Person
or its Affiliate becomes a Lender, in each case in such Person’s capacity as a
party to such Hedging Agreement.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

“HSBC” means HSBC Bank USA, National Association and its successors.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

 

18



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each calendar quarter and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date 7 days, 14 days or one, two,
three, six or, if consented to by all the Lenders, nine months thereafter, as
selected by the Borrowing Agent in its Revolving Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Inventory” is defined in the UCC.

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRC” means IRC Oil Technics, Inc., a Delaware corporation.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means (i) with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the applicable L/C Issuer and the Borrowing Agent or
in favor of the applicable L/C Issuer and relating to any such Letter of Credit
or Acceptance Credit and (ii) with respect to any Clean BA, the Bankers’
Acceptance Request made by the Borrowing Agent to the applicable L/C Issuer
relating to any such Clean BA.

 

19



--------------------------------------------------------------------------------

“Joint Fee Letter” means the fee letter dated as of November 9, 2007, between
the Borrowers, the Administrative Agent and the Arrangers.

“LaSalle” has the meaning specified in the Recitals hereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C – BA Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C – BA Borrowing in accordance with its Applicable
Percentage.

“L/C – BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Revolving Borrowing.

“L/C – BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or, in the case of Letters of Credit,
the extension of the expiry date thereof, or the renewal or increase of the
amount thereof.

“L/C – BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit, plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C Issuers under all then-outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all L/C –
BA Borrowings. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Issued BA” means a negotiable time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the L/C Issuer under presentation of documents
by the beneficiary of an Acceptance Credit pursuant to Section 2.03 hereof, in
the standard form for bankers’ acceptances of the L/C Issuer.

“L/C Issuer” means either or both of Bank of America and HSBC (and with respect
to Existing Letters of Credit, LaSalle), as the context shall require, or
whichever of them shall be applicable, each in its capacity as issuer of Letters
of Credit and Bankers’ Acceptances hereunder, or any successor issuer or issuers
of Letters of Credit or Bankers’ Acceptances hereunder.

 

20



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowing Agent
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit (including an Acceptance Credit) or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and, in the case of any Acceptance Credit, shall
include the related Acceptance Documents.

“Letter of Credit – BA Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

“Letter of Credit – BA Sublimit” means an amount equal to $125,000,000. The
Letter of Credit – BA Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Subsidiary Guaranty” means that certain Amended and Restated Limited
Guaranty Agreement executed by WFS Europe, WFS Singapore and certain other
Foreign Subsidiaries in favor of the Lenders, substantially in the form of
Exhibit F-2, as supplemented from time to time by execution and delivery of
Limited Subsidiary Guaranty Joinder Agreements pursuant to Section 6.10.

“Limited Subsidiary Guaranty Joinder Agreement” means each Limited Subsidiary
Guaranty Joinder Agreement, substantially in the form thereof attached to the
Limited Subsidiary Guaranty, executed and delivered by a Foreign Subsidiary to
the Administrative Agent pursuant to Section 6.10.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan or a Swing Line Loan.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the Agency Succession Documents, the Parent Guaranty, the Limited
Subsidiary Guaranty (including each Limited Subsidiary Guaranty Joinder
Agreement), the Unlimited Subsidiary Guaranty (including each Unlimited
Subsidiary Guaranty Joinder Agreement), the Collateral Documents, the
Subordination Agreements (if any) and all other instruments and documents
heretofore or hereafter executed or delivered by a Loan Party to or in favor of
any Lender or the Administrative Agent in connection with the Loans made and
transactions contemplated by this Agreement.

“Loan Parties” means, collectively, the Borrowers, the Guarantors and the
Subsidiaries pledging collateral to the Administrative Agent for the benefit of
the Lenders.

“Margin Stock” means any “margin stock” as defined in Regulation U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.

“Material Subsidiary” means a Subsidiary (other than any Special Purpose Finance
Subsidiary) that has total assets (including equity interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
equal to or greater than five percent (5%) of the total assets of WFS and its
Subsidiaries, on a consolidated basis, as of the end of the most recently
completed Fiscal Year.

“Maturity Date” means December 21, 2012; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next Business Day.

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which a Borrower or any other member of the
Controlled Group may have any liability.

“Non-Qualifying Loan Party” means a Loan Party that is not a Qualifying Loan
Party.

“Note” means a second amended and restated promissory note made by a Borrower in
favor of a Lender evidencing Loans made by such Lender, substantially in the
form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bankers’ Acceptance,
Secured Bank Product Agreement or Secured Hedging Agreement, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. “Obligations” includes, without
limitation, all “Obligations” under the Existing

 

22



--------------------------------------------------------------------------------

Agreement that are outstanding on the Closing Date. Notwithstanding anything to
the contrary contained in any Loan Document, the Obligations of WFS Europe and
WFS Singapore shall not include Loans made to, or Letters of Credit or Bankers’
Acceptances issued for the account of, WFS; provided, however, for the sake of
clarity, the Obligations of WFS shall include Loans made to, and Letters of
Credit and Bankers’ Acceptances issued for the account of, WFS Europe and WFS
Singapore. The Obligations of WFS Europe and WFS Singapore for Loans advanced
and Letters of Credit and Bankers’ Acceptances issued for the account of either
WFS Europe or WFS Singapore shall be joint and several.

“OFAC” has the meaning specified in Section 6.11.

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Originators” means any Borrower and/or any of its Subsidiaries in their
respective capacities as parties to any documents related to any Permitted
Receivables Facility, as sellers or transferors of, or grantors of a security
interest in, any receivables and Related Rights and Property in connection with
a Permitted Receivables Facility.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C – BA Obligations on any date, the amount of such L/C – BA
Obligations on such date after giving effect to any L/C – BA Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
– BA Obligations as of such date, including as a result of any reimbursements by
any Borrower of Unreimbursed Amounts.

“Parent Guaranty” means that certain Amended and Restated Parent Guaranty
executed by WFS in favor of the Lenders, substantially in the form of Exhibit
F-1.

“Participant” has the meaning specified in Section 10.06(d).

 

23



--------------------------------------------------------------------------------

“PCAOB” means the Public Company Accounting Oversight Board.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which any Borrower
or any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

“Permitted Receivables Facility” means any transaction or series of transactions
involving the sale, financing or factoring of, or similar transaction involving,
accounts receivable (and Related Rights and Property) so long as the Debt
thereunder and other payment obligations with respect thereto are nonrecourse to
the Borrowers and their respective Subsidiaries (other than any Special Purpose
Finance Subsidiary), other than limited recourse provisions that are customary
for transactions of such type and do not have the effect of creating a
Contingent Liability regarding the repayment of any such Debt or limiting the
loss or credit risk of lenders or purchasers with respect to payment or
performance by the obligors of the accounts receivable so transferred (other
than provisions requiring an Originator to repurchase receivables and which are
customary for transactions of such type); provided, that (i) the Administrative
Agent shall have approved such transaction, such approval not to be unreasonably
withheld or delayed (ii) no Default or Event of Default exists or will exist
after giving effect thereto on a pro forma basis, (iii) after giving effect to
each such transaction on a pro forma basis, the Borrowers shall be in compliance
with the Consolidated Asset Coverage Ratio set forth in Section 7.13(e), and
(iv) the aggregate amount of accounts receivable at any time subject to
Permitted Receivables Facilities shall not exceed the lesser of (i) $250,000,000
or (ii) an amount equal to 15% of all outstanding accounts receivable of WFS and
its Subsidiaries at such time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.01.

“Pledge Agreement” means that certain Amended and Restated Securities Pledge
Agreement among WFS and certain of its Domestic Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties substantially in the
form of Exhibit G hereto, as supplemented from time to by the execution and
delivery of Pledge Joinder Agreements pursuant to Section 6.10, as the same may
be otherwise supplemented (including by Pledge Agreement Supplement).

“Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge
Agreement.

“Pledged Interests” means (i) the Subsidiary Securities of each of the existing
or hereafter organized or acquired Domestic Subsidiaries of the Borrowers that
are Guarantors or are Domestic Subsidiaries of Guarantors (other than IRC,
Resource Recovery and WFS Americas);

 

24



--------------------------------------------------------------------------------

and (ii) 65% of the Voting Securities of (or if the relevant Person shall own
less than 65% of such Voting Securities, then 100% of the Voting Securities
owned by such Person so long as the aggregate amount of such Voting Securities
pledged by WFS and its Affiliates does not exceed 65% of the aggregate amount of
such Voting Securities of) and 100% of the nonvoting Subsidiary Securities of
each of the existing or hereafter organized or acquired Direct Foreign
Subsidiaries of WFS or any of its Domestic Subsidiaries.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by
each Borrower or a Subsidiary, as applicable, to the Administrative Agent
pursuant to Section 6.10 hereof or otherwise.

“Public Lender” has the meaning specified in Section 10.06(c).

“Qualifying Loan Party” means a Loan Party with express direct or contingent
unlimited liability with respect to all Obligations under the express terms of
the Loan Documents.

“RCRA” has the meaning specified in Section 5.13(a).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Rights and Property” means, in connection with any receivable that is
the subject of a Permitted Receivables Facility, (a) all of the applicable
Originator’s interest in all goods represented by such receivable and in all
goods returned by, or reclaimed, repossessed, or recovered from, the account
debtor in respect of such receivable; (b) all of the applicable Originator’s
books, records, computer tapes, programs, and ledger books arising from or
relating to such receivable; (c) all of the applicable Originator’s rights in
and to (but not its obligations under) the contract or agreement, in whatever
form, which gave rise to such receivable; (d) all “accounts”, “instruments”,
“general intangibles”, “documents”, “chattel paper”, and “letter of credit
rights” (as each such term is defined in the applicable Uniform Commercial Code)
related to such receivable; (e) all of the collections or payments received and
all of the applicable Originator’s rights to receive payment and collections on
such receivable; (f) all of the applicable Originator’s rights as an unpaid
lienor or vendor of such goods; (g) all of the applicable Originator’s rights of
stoppage in transit, replevin, and reclamation relating to such goods or such
receivable; (h) all of the applicable Originator’s rights in and to all security
for such goods or the payment of such receivable and guaranties thereof; (i) any
collections or casualty insurance proceeds or proceeds from any trade
receivables or other insurance collected or paid on account of such receivable
or any of the foregoing; (j) all of the applicable Originator’s rights against
third parties with respect thereto; and (k) all other rights with respect to
such receivable customarily pledged pursuant to receivables financings,
factorings or securitizations.

“Release” has the meaning specified in CERCLA; provided that in the event CERCLA
is amended so as to broaden the meaning of any term defined thereby, such
broader meaning shall apply as of the effective date of such amendment; and
provided, further, that to the extent that the laws of a state wherein any
affected property lies establish a meaning for “Release” which is broader than
is specified in CERCLA, such broader meaning shall apply.

 

25



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C – BA Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C – BA Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C – BA
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Resource Recovery” means Resource Recovery of America, a Florida corporation.

“Responsible Officer” means the chief executive officer, the chief financial
officer, the chief operating officer, the treasurer, a vice president or a
director of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party or the Borrowing Agent on behalf of such
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Capital
Security of a Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Capital Security, or on account
of any return of capital to such Borrower’s stockholders, partners or members
(or the equivalent Person thereof).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Lenders pursuant to Section 2.01.

“Revolving Loan” has the meaning specified in Section 2.01.

 

26



--------------------------------------------------------------------------------

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Sale” or “Sell” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Bank Product Agreement” means any Bank Product Agreement that is
entered into by and between any Loan Party and any Bank Product Bank.

“Secured Hedging Agreement” means any interest rate Hedging Agreement permitted
under Article VII that is entered into by and between any Loan Party and any
Hedge Bank.

“Secured Parties” means, collectively, with respect to each of the Collateral
Documents, the Administrative Agent, the Lenders, and each Affiliate of a Lender
that is party to a Bank Product Agreement or a Hedging Agreement.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Special Purpose Finance Subsidiary” means any Subsidiary of WFS created solely
for the purposes of, and whose sole activity shall consist of, acquiring and
financing accounts receivable of WFS and its Subsidiaries pursuant to a
Permitted Receivables Facility.

“Subordinated Debt” means any unsecured Debt of the Borrowers which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Administrative Agent.

“Subordination Agreements” means all subordination agreements executed by a
holder of Subordinated Debt in favor of the Administrative Agent and the Lenders
from time to time after the Closing Date.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

 

27



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means collectively, all Guarantor Subsidiaries of the
Borrower executing a Guaranty on the Closing Date and all other Guarantor
Subsidiaries that enter into a Guaranty Joinder Agreement pursuant to
Section 6.10.

“Subsidiary Securities” means the Capital Securities issued by or equity
participations in any Subsidiary, whether or not constituting a “security” under
Article 8 of the Uniform Commercial Code as in effect in any jurisdiction.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of a Borrower or
any other member of the Controlled Group from such Pension Plan during a plan
year in which a Borrower or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under
Section 4042 of ERISA for the termination of, or appointment of a trustee to
administer, such Pension Plan.

“Threshold Amount” means $10,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C – BA Obligations.

“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

28



--------------------------------------------------------------------------------

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UK Loan Parties” means, collectively, WFS Europe, World Fuel Services European
Holding Company I, Ltd., Trans-Tec Services (UK), Ltd. and Tramp Oil & Marine
Limited.

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

“United States” and “U.S.” mean the United States of America.

“Unlimited Subsidiary Guaranty” means that certain Amended and Restated
Unlimited Guaranty Agreement executed by certain Domestic Subsidiaries in favor
of the Lenders, substantially in the form of Exhibit F-3, as supplemented from
time to time by execution and delivery of Unlimited Subsidiary Guaranty Joinder
Agreements pursuant to Section 6.10.

“Unlimited Subsidiary Guaranty Joinder Agreement” means each Unlimited
Subsidiary Guaranty Joinder Agreement, substantially in the form thereof
attached to the Unlimited Subsidiary Guaranty, executed and delivered by a
Domestic Subsidiary to the Administrative Agent pursuant to Section 6.10.

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

“Voting Securities” means Capital Securities issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

“Waiver Period” means the period commencing on the Closing Date and ending on
March 31, 2008.

“WFS” has the meaning specified in the Preamble.

“WFS Americas” means World Fuel Services America, Inc., a Delaware corporation.

“WFS Europe” has the meaning specified in the Preamble.

“WFS Singapore” has the meaning specified in the Preamble.

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.

 

29



--------------------------------------------------------------------------------

1.03 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations and
related defined terms) required to be submitted pursuant to this Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited annual financial statements for the Fiscal Year ended December 31,
2006, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowing Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowing Agent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to

 

30



--------------------------------------------------------------------------------

the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowing Agent shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrowers and their Subsidiaries or to
the determination of any amount for the Borrowers and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrowers are required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.05 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans; Credit Extensions.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C – BA Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions

 

31



--------------------------------------------------------------------------------

hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Credit Extensions; Obligations. For sake of clarity the Borrowing Agent (on
behalf of any Borrower) may request Revolving Loans and/or Letters of Credit and
Bankers’ Acceptances hereunder; provided that the Total Outstandings shall not
at any time exceed the Aggregate Commitments; provided, further, however,
(i) that any Revolving Loan and/or Letter of Credit or Bankers’ Acceptance
provided for hereunder that will ultimately benefit WFS Europe, WFS Singapore or
any Guarantor designated as a limited Guarantor on Schedule 1.02(a), must be
initially issued or advanced to WFS Europe or WFS Singapore, and (ii) no
Revolving Loan and/or Letter of Credit or Bankers’ Acceptance provided for
hereunder that will ultimately benefit WFS Europe, WFS Singapore or any
Guarantor designated as a limited Guarantor on Schedule 1.02(a) shall be
initially issued or advanced to WFS. The liability of each Borrower with respect
to the Obligations shall be as set forth in the definition of Obligations in
Section 1.02 hereof.

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans, in each case
regardless of the Borrower to which it applies, shall be made upon the Borrowing
Agent’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Revolving Loans, and (ii) 1:00
p.m. on the requested date of any Borrowing of Base Rate Revolving Loans;
provided, however, that if the Borrowing Agent wishes to request Eurodollar Rate
Loans having an Interest Period other than 7 days, 14 days, one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon (x) the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them, and (y) not later than 11:00 a.m.,
three Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrowing Agent (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each telephonic notice by the Borrowing
Agent pursuant to this Section 2.02(a) must be confirmed promptly by delivery to
the Administrative Agent of a written Revolving Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrowing Agent. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(d) and 2.04(c), each Borrowing of
or conversion to Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Revolving Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrowing
Agent is requesting a Revolving Borrowing, a conversion of Revolving Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) for
which Borrower, which may include the Borrowing Agent, such request is being
made, (iii) the

 

32



--------------------------------------------------------------------------------

requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the principal amount of Revolving Loans to
be borrowed, converted or continued, (v) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrowing Agent fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or if the Borrowing Agent fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Loans shall be made
as, or converted to, Base Rate Loans. If the Borrowing Agent fails to specify a
Borrower in a Revolving Loan Notice, then the Borrowing Agent shall be the
applicable Borrower for such requested Borrowing. Any such automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrowing Agent requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Revolving Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowing Agent, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrowing Agent;
provided, however, that if, on the date the Revolving Loan Notice with respect
to such Borrowing is given by the Borrowing Agent, there are L/C – BA Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C – BA Borrowings, and second, shall be made
available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrowing Agent and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowing Agent
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

33



--------------------------------------------------------------------------------

(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than five Interest Periods in
effect with respect to Revolving Loans.

2.03 Letters of Credit.

(a) The Letter of Credit – BA Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit – BA Expiration Date, to issue
Letters of Credit and Clean BAs for the account of any Borrower or a Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, (2) to honor drawings under the Letters of Credit and
to make payments under Bankers’ Acceptances; and (3) with respect to Acceptance
Credits, to create L/C Issued BAs in accordance with the terms thereof and
hereof, and (B) the Lenders severally agree to participate in Letters of Credit
and Bankers’ Acceptances issued for the account of the applicable Borrower or
applicable Subsidiary and any drawings or payments thereunder; provided that
(A) after giving effect to any L/C – BA Credit Extension, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C – BA Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C – BA Obligations shall not exceed the Letter of Credit – BA
Sublimit and (B) as to Clean BAs and Acceptance Credits, the Bankers’ Acceptance
created or to be created thereunder shall be an eligible bankers’ acceptance
under Section 13 of the Federal Reserve Act (12 U.S. C. §372). Each request by
the Borrowing Agent for the issuance (or amendment, as applicable) of a Letter
of Credit or Bankers’ Acceptance, each of which shall identify the Borrower for
whose account such Letter of Credit or Bankers’ Acceptance is to be issued,
shall be deemed to be a representation by the Borrowing Agent (on behalf of
itself and the applicable Borrower) that the L/C – BA Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit and Bankers’
Acceptances shall be fully revolving, and accordingly the Borrowers may, during
the foregoing period, obtain Letters of Credit and Bankers’ Acceptances to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed and Bankers’ Acceptances that have matured and been reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

34



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit or Bankers’ Acceptance, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension unless the Required Lenders have approved such expiry date;

(B) the maturity date of any Bankers’ Acceptance would occur earlier than 30 or
later than 90 days from date of issuance, unless the Required Lenders have
approved such maturity date;

(C) the expiry date of such requested Letter of Credit, or the maturity date of
any Bankers’ Acceptance (including any L/C Issued BA issued under a Letter of
Credit), would occur after the Letter of Credit – BA Expiration Date, unless all
the Lenders have approved such expiry date or maturity date, as applicable; or

(D) such Letter of Credit or Bankers’ Acceptance is to be denominated in a
currency other than Dollars.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
or Bankers’ Acceptance if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit or any Bankers’ Acceptance, or any Law applicable to such
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit or related bankers’ acceptances generally or such Letter of Credit or
any Bankers’ Acceptance in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit or Bankers’ Acceptance any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and, in each case, which such L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit or any Bankers’ Acceptance would
violate one or more policies of such L/C Issuer, or the creation of any Bankers’
Acceptance would cause the L/C Issuer to exceed the maximum amount of
outstanding bankers’ acceptances permitted by applicable law;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit or Bankers’ Acceptance is in an initial stated amount less
than $5,000;

(D) a default of any Lender’s obligations to fund under Section 2.03(d) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender; or

 

35



--------------------------------------------------------------------------------

(E) such Bankers’ Acceptance is to be used for a purpose other than the purchase
of Inventory by a Borrower for export resale.

(iv) No L/C Issuer shall amend any Letter of Credit or Bankers’ Acceptance if
such L/C Issuer would not be permitted at such time to issue such Letter of
Credit or Bankers’ Acceptance in its amended form under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit or
Bankers’ Acceptance if (A) such L/C Issuer would have no obligation at such time
to issue such Letter of Credit or Bankers’ Acceptance in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit or Bankers’
Acceptance does not accept the proposed amendment to such Letter of Credit or
Bankers’ Acceptance.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit or Bankers’ Acceptance issued by it and the documents
associated therewith, and such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit and Bankers’ Acceptances issued by it or proposed to be issued
by it and Issuer Documents pertaining to such Letters of Credit and Bankers’
Acceptances as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowing Agent delivered to the applicable L/C Issuer which,
in the case of a Letter of Credit to be issued, shall be such L/C Issuer as
selected by the Borrowing Agent (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrowing Agent, which Letter of Credit Application
shall designate for which Borrower the Letter of Credit is to be issued. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least one Business Day (or
such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) which Borrower or Subsidiary, which may include
and, in the absence of any such designation, shall be the Borrowing Agent, shall
be the account party for such Letter of Credit; (C) the amount thereof; (D) the
expiry date thereof; (E) the name and address of the beneficiary thereof;
(F) the documents to be presented by such beneficiary in case of

 

36



--------------------------------------------------------------------------------

any drawing thereunder; (G) the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder; (H) the purpose and nature
of the requested Letter of Credit; and (I) such other matters as the applicable
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable L/C Issuer may require. Additionally, the Borrowing
Agent shall, and shall cause any other applicable Borrower or Subsidiary to,
furnish to the applicable L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the applicable L/C Issuer or
the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowing Agent and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
the Borrowing Agent, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrowing Agent so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, neither the Borrowing Agent nor
the applicable Borrower (or applicable Subsidiary) shall be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit – BA Expiration Date; provided, however, that no L/C Issuer shall permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at

 

37



--------------------------------------------------------------------------------

such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender, the Borrowing Agent or the Borrower (or
applicable Subsidiary) for whose account the Letter of Credit was issued that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrowing Agent (for
further delivery to the applicable Borrower) and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment.

(c) Procedure for Issuance of Clean Bankers’ Acceptances.

(i) Each Clean Bankers’ Acceptance shall be issued upon the request of the
Borrowing Agent delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a Bankers’ Acceptance Request,
appropriately completed and signed by a Responsible Officer of the Borrowing
Agent. Bankers’ Acceptances Requests may be delivered and accepted
electronically. Such Bankers’ Acceptance Request must be received by the L/C
Issuer and the Administrative Agent not later than 2:00 p.m. (or such later date
and time as the L/C Issuer may agree in a particular instance in its sole
discretion) of the proposed issuance date. Each Bankers’ Acceptance Request
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Clean Bankers’ Acceptance (which shall
be a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
shipping information; (E) a description of the Inventory; and (F) such other
matters as the L/C Issuer may require. Each Clean Bankers’ Acceptance shall be
in a minimum increment of Fifty Thousand Dollars ($50,000), shall be endorsed in
blank, shall cover the purchase or sale of Inventory, the payment of freight or
the financing of insurance, port charges and advances on purchases, shall mature
on a Business Day up to ninety (90) days after the date thereof, and shall not
be payable prior to its stated maturity date.

(ii) Promptly after receipt of any Bankers’ Acceptance Request, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Bankers’ Acceptance Request
from the Borrowing Agent and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Clean
Bankers’ Acceptance for the account of the applicable Borrower, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Clean Bankers’ Acceptance, each Lender
shall be

 

38



--------------------------------------------------------------------------------

deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Clean Bankers’ Acceptance in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Clean Bankers’ Acceptance.

(iii) In the event that the L/C Issuer presents a draft on a matured Clean
Bankers’ Acceptance for payment and the Borrower, at the time of such
presentment, does not have funds on deposit in its account at the Administrative
Agent sufficient to pay the entire amount of the draft (including any charges or
expenses paid or incurred by the L/C Issuer in connection with such draft), the
Administrative Agent shall deem this to be an Unreimbursed Amount and proceed in
accordance with the provisions of Section 2.03(d)(iii) which relate to a
Bankers’ Acceptance not paid on maturity.

(d) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or, with respect to any Acceptance Credit, presentation of documents
under such Letter of Credit, or any presentation for payment of a Bankers’
Acceptance, the applicable L/C Issuer shall notify the Borrowing Agent (for
itself and the applicable Borrower) and the Administrative Agent thereof. Not
later than 2:00 p.m. on the date of any payment by an L/C Issuer under a Letter
of Credit or Bankers’ Acceptance (each such date, an “Honor Date”), the
applicable Borrower shall reimburse such L/C Issuer in an amount equal to the
amount of such drawing or Bankers’ Acceptance, as applicable; provided, however,
that WFS Europe and WFS Singapore shall have no reimbursement obligations in
connection with Letters of Credit or Bankers’ Acceptances issued solely for the
account of WFS or any Domestic Subsidiary. If the applicable Borrower fails to
so reimburse the applicable L/C Issuer by such time, such L/C Issuer shall
promptly notify the Administrative Agent thereof, and the Administrative Agent
shall promptly thereafter notify each Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrowing Agent shall
be deemed to have requested on behalf of such applicable Borrower a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Revolving
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(d)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(d)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(d)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the L/C Issuer.

 

39



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
– BA Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C – BA Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Lender’s payment to the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(d)(ii) shall be deemed payment in
respect of its participation in such L/C – BA Borrowing and shall constitute an
L/C – BA Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C – BA Advance pursuant to
this Section 2.03(d) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit or payments made on any Bankers’ Acceptance, interest
in respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C – BA Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit
and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against such L/C Issuer, any Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(d) is subject
to the conditions set forth in Section 4.02 (other than delivery by the
Borrowing Agent of a Revolving Loan Notice). Subject to Section 2.14(b), no such
making of an L/C – BA Advance shall relieve or otherwise impair the joint and
several obligation of the Borrowers to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit or
Bankers’ Acceptance, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(d) by the time
specified in Section 2.03(d)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such

 

40



--------------------------------------------------------------------------------

Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C – BA Advance in respect of the relevant L/C – BA
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(e) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Lender such Lender’s L/C
– BA Advance in respect of such payment in accordance with Section 2.03(d), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrowing Agent, the applicable Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(f) Obligations Absolute. Subject to Section 2.14(b), the joint and several
obligation of the applicable Borrower (and, pursuant to this Agreement or any
other Loan Document, any other Borrower) to reimburse the applicable L/C Issuer
for each drawing under each Letter of Credit and each payment under any Bankers’
Acceptance, and to repay each L/C – BA Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit or Bankers’
Acceptance, this Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
payment on such Bankers’ Acceptance or any agreement or instrument relating
thereto, or any unrelated transaction;

 

41



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit or Bankers’ Acceptance proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit
or Bankers’ Acceptance;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit or
Bankers’ Acceptance against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit or Bankers’ Acceptance;
or any payment made by the applicable L/C Issuer under such Letter of Credit or
Bankers’ Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

Each of the Borrowing Agent and the applicable Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto, and each Bankers’
Acceptance, that is delivered to it and, in the event of any claim of
noncompliance with the Borrowing Agent’s instructions or other irregularity, the
Borrowing Agent or the applicable Borrower will immediately notify the
applicable L/C Issuer. Each of the applicable Borrower and the Borrowing Agent
shall be conclusively deemed to have waived any such claim against any L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(g) Role of L/C Issuer. Each Lender and each of the Borrowers agree that, in
paying any drawing under a Letter of Credit or making any payment under a
Bankers’ Acceptance, the applicable L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the applicable L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the applicable L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers’ Acceptance or Issuer Document. Subject to Section 2.14(b), the
Borrowers hereby jointly and severally assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as any of them
may have against the beneficiary or transferee at law or under any other
agreement. None of any L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
applicable L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(f); provided, however, that
anything in such clauses to the

 

42



--------------------------------------------------------------------------------

contrary notwithstanding, the Borrower for whose benefit such Letter of Credit
or Bankers’ Acceptance was issued may have a claim against the applicable L/C
Issuer, and such L/C Issuer may be liable to such Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or to honor any Bankers’ Acceptance
presented for payment in strict compliance with its terms and conditions. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or Bankers’ Acceptance or
the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(h) Cash Collateral. Upon the request of the Administrative Agent, (i) if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit or made any payment under any Bankers’ Acceptance and such drawing or
payment has resulted in an L/C – BA Borrowing, or (ii) if, as of the Letter of
Credit – BA Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, any Bankers’ Acceptance for any
reason remains outstanding, or any L/C – BA Obligation for any reason remains
outstanding, the applicable Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C – BA Obligations. Sections
2.05 and 8.02(c) set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuers and the
Lenders, as collateral for the L/C – BA Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

(i) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowing Agent when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(j) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter
of Credit equal to 0.125% per annum times the daily amount available to be drawn
under such Letter of Credit, and (ii) for each standby Letter of Credit equal to
the Applicable Rate for Letters of Credit times the daily amount

 

43



--------------------------------------------------------------------------------

available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit – BA Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate for Letters of Credit separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate. Notwithstanding the foregoing, WFS Europe
and WFS Singapore shall have no obligation to pay any Letter of Credit Fee in
connection with Letters of Credit issued solely for the account of WFS or any
Domestic Subsidiary.

(k) BA Fees. The Borrowers shall pay to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage a Bankers’
Acceptance fee (the “BA Fee”) equal to the Applicable Rate for Bankers’
Acceptances times the maximum stated amount of all then outstanding Bankers’
Acceptances. BA Fees shall be (i) due and payable on the last Business Day of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Bankers’ Acceptance, on the Letter of Credit – BA Expiration
Date and thereafter on demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Rate for Bankers’ Acceptances during
any quarter, the maximum stated amount of all outstanding Bankers’ Acceptances
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all BA Fees shall
accrue at the Default Rate. Notwithstanding the foregoing, WFS Europe and WFS
Singapore shall have no obligation to pay any BA Fee in connection with Bankers’
Acceptances issued solely for the account of WFS or any Domestic Subsidiary.

(l) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the applicable L/C Issuer for its own
account, a fronting fee (i) with respect to each commercial Letter of Credit and
each Bankers’ Acceptance, at the rate specified in the Joint Fee Letter for
commercial Letters of Credit, computed on the amount of such Letter of Credit or
such Bankers’ Acceptance, and payable upon the issuance thereof, (ii) with
respect to any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between the Borrowing
Agent and such L/C Issuer, computed on the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit issued by such L/C Issuer, at the rate per annum specified in
the Joint Fee Letter, computed on the daily amount available to be drawn under
such Letter of Credit and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each
calendar quarter in respect of the most recently-ended quarterly period (or
portion thereof, in the case of the first payment), commencing with the first
such date to occur after the issuance of such Letter of Credit or Bankers’
Acceptance, as applicable, on the Letter of Credit – BA Expiration Date and
thereafter

 

44



--------------------------------------------------------------------------------

on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. In addition, the Borrowers shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit and bankers’
acceptances as from time to time in effect. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.
Notwithstanding the foregoing, WFS Europe and WFS Singapore shall have no
obligation to pay any fronting fee or customary processing fee (including and
standard costs and charges) in connection with Letters of Credit issued solely
for the account of WFS or any Domestic Subsidiary.

(m) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(n) Letters of Credit and Bankers’ Acceptances Issued for Subsidiaries.
Notwithstanding that a Letter of Credit or Bankers’ Acceptance issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, WFS shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit or Bankers’
Acceptance, and WFS Europe and WFS Singapore shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings or payments under each
Letter of Credit or Bankers’ Acceptance issued for their own account or for the
account of any other Foreign Subsidiary. Each Borrower hereby acknowledges that
the issuance of Letters of Credit and/or Bankers’ Acceptances for the account of
Subsidiaries inures to the benefit of the Borrowers, and that the Borrowers’
business derives substantial benefits from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C – BA Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C – BA Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

45



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowing Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, (ii) which Borrower, which
may include, and in the absence of such designation, shall be the Borrowing
Agent, shall be the account party for the Swing Line Loan, and (iii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrowing Agent. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
applicable Borrower at its office by crediting the account of the applicable
Borrower on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Revolving Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrowing Agent with a
copy of the applicable Revolving Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Revolving Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the applicable Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

46



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. Subject to Section 2.14(b), no such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

 

47



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) Each Borrower may, upon notice (which notice may be by telephone and
immediately confirmed in writing) from the Borrowing Agent to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Revolving Loans; (ii) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Revolving Loans shall be in a principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid and,
if Eurodollar Rate Loans are to be repaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrowing Agent, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b) Each Borrower may, upon notice from the Borrowing Agent to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such

 

48



--------------------------------------------------------------------------------

notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowing Agent, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(c) If the Administrative Agent notifies the Borrowing Agent at any time that
the Total Outstandings at any time exceed the Aggregate Commitments then in
effect, the Borrowers shall immediately prepay Loans and/or Cash Collateralize
the L/C – BA Obligations in an aggregate amount equal to such excess; provided,
however, that, subject to the provisions of Section 2.03(h)(ii), the Borrowers
shall not be required to Cash Collateralize the L/C – BA Obligations pursuant to
this Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

(d) In the event WFS determines that it is not in compliance with the
Consolidated Asset Coverage Ratio in Section 7.13(e) hereof at the end of any
Fiscal Quarter, (1) the Borrowing Agent shall promptly, but in any event within
thirty (30) days of the end of such Fiscal Quarter, deliver a notice of such
non-compliance to the Administrative Agent pursuant to Section 6.01(j); and
(2) not later than ten (10) Business Days after the date such notice of
non-compliance is sent to the Administrative Agent, the Borrowers shall promptly
prepay Loans and/or Cash Collateralize the outstanding Letters of Credit, or do
a combination of the foregoing, in an amount sufficient to come into compliance
with such financial covenant; provided, however, that WFS Europe and WFS
Singapore shall have no prepayment obligations in connection with Loans advanced
solely to WFS.

2.06 Termination or Reduction of Commitments. The Borrowing Agent may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrowing Agent shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit – BA Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.

 

49



--------------------------------------------------------------------------------

(b) The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) While any Event of Default exists, unless the Required Lenders otherwise
consent, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. Notwithstanding the foregoing, WFS
Europe and WFS Singapore shall have no obligation to pay interest accrued on
Loans advanced solely to WFS (other than Loans advanced to WFS Europe and/or WFS
Singapore at the request of the Borrowing Agent).

 

50



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (j) and (k) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C – BA Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, the Borrowing Agent and the
Administrative Agent determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrowers as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(d)(iii), 2.03(j) or 2.08(b) or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
aggregate commitments and the repayment of all other obligations hereunder.

 

51



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

52



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers (subject to Section 2.14(b), jointly and
severally with one another, and severally with the applicable Lender) agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing. Any payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowing Agent prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the applicable L/C Issuer hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that one or more
of the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable L/C Issuer, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

53



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C – BA Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Revolving Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Revolving Loans and subparticipations in L/C – BA Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C – BA Obligations or Swing Line Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

 

54



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Joint and Several Obligations. (a) To the extent that this Agreement
provides that any Obligations hereunder are joint and several, such joint and
several obligations shall be absolute and unconditional and shall remain in full
force and effect until the entire principal, interest, penalties, premiums and
late charges, if any, on this Agreement and all additional payments, if any, due
pursuant to any other Loan Document shall have been paid and, until such payment
has been made, shall not be discharged, affected, modified or impaired upon the
happening from time to time of any event, including, without limitation, any of
the following (subject to the provisions of applicable law), whether or not with
notice to or the consent of any of the Borrowers:

(i) the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
Obligations or agreements of any of the Borrowers hereunder or any other Loan
Document;

(ii) the failure to give notice to any or all of the Borrowers of the occurrence
of a default under the terms and provisions of this Agreement or any other Loan
Document;

(iii) the release, substitution or exchange by the holder of this Agreement of
any collateral securing any of the Obligations (whether with or without
consideration) or the acceptance by the holder of this Agreement of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any non-perfection or other impairment of
any collateral;

(iv) the release of any person primarily or secondarily liable for all or any
part of the Obligations, whether by Administrative Agent or any other holder of
this Agreement or in connection with any voluntary or involuntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or similar event or proceeding affecting any or all of the Borrowers
or any other person or entity who, or any of whose property, shall at the time
in question be obligated in respect of the Obligations or any part thereof; or

(v) to the extent permitted by law, any other event, occurrence, action or
circumstance that would, in the absence of this clause, result in the release or
discharge of any or all of the Borrowers from the performance or observance of
any obligation, covenant or agreement contained in this Agreement.

 

55



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in any Loan Document, but
without limiting the generality of Section 2.14(a), it is agreed and understood
that (1) WFS shall be jointly and severally liable for all Obligations arising
hereunder and (2) each of WFS Europe and WFS Singapore shall only be jointly and
severally liable for all Obligations of WFS Europe and WFS Singapore, including
without limitation all Loans, L/C – BA Obligations and other Obligations made to
either or both of them.

2.15 Borrowing Agent. (a) To facilitate Borrowings by WFS Europe and WFS
Singapore, each of which is an entity organized outside of the U.S., each of WFS
Europe and WFS Singapore appoints WFS as its Borrowing Agent. As the context may
require, references to the Borrowing Agent in giving and receiving certain
notices, requests and other documents in connection herewith shall be deemed to
refer to WFS so acting on its own behalf as a Borrower. Each of the WFS Europe
and WFS Singapore hereby directs the Administrative Agent, the Swing Line Lender
and the L/C Issuer, as applicable, to disburse the proceeds of each Loan, and to
issue Letters of Credit and Bankers’ Acceptances, to or at the direction of the
Borrowing Agent, and such distribution will, in all circumstances, be deemed to
be made to each such Borrower. Each of WFS Europe and WFS Singapore hereby
irrevocably designates, appoints, authorizes and directs the Borrowing Agent
(including each Responsible Officer of the Borrowing Agent) to act on behalf of
such Borrower for the purposes set forth in this Section 2.15, and to act on
behalf of such Borrower for purposes of giving notice to the Administrative
Agent and the Swing Line Lender, as applicable, of Requests for Credit
Extension, conversions, continuations, Letters of Credit and for otherwise
giving and receiving notices and certifications under this Agreement or any
other Loan Document and otherwise for taking all other action contemplated to be
taken by the Borrowing Agent (including each Responsible Officer of the
Borrowing Agent) hereunder or under any other Loan Document. Each of the
Administrative Agent, the Swing Line Lender and the L/C Issuer, as applicable,
is entitled to rely and act on the instructions of the Borrowing Agent, by and
through any Responsible Officer of the Borrowing Agent, on behalf of each of WFS
Europe and WFS Singapore. Notwithstanding any provision of this Section 2.15 to
the contrary, the Borrowing Agent shall not have the authority to request on
behalf of any of WFS Europe and WFS Singapore the issuance of Letters of Credit
or Bankers’ Acceptances, unless such Borrower for whose benefit such Letter of
Credit is requested has joined in the execution of the Letter of Credit
Application or Bankers’ Acceptance Request relating thereto.

(b) This Section 2.15 shall survive the resignation of the Administrative Agent
or of any L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowing
Agent may from time to time, request an increase in the Aggregate Commitments by
an amount (for all such requests) not exceeding $75,000,000; provided that any
such request for an increase shall be in a minimum amount of $25,000,000. At the
time of sending such notice, the Borrowing Agent (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

 

56



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees (in its sole discretion)
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowing Agent and each Lender of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, the L/C
Issuers and the Swing Line Lender (which approvals shall not be unreasonably
withheld or delayed), the Borrowing Agent may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrowing
Agent shall determine the effective date (the “Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrowing Agent and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowing Agent shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a), and (B) no Default exists. If requested by the Administrative
Agent and reallocation cannot otherwise be effected by assignment among the
Lenders, the Borrowers shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

57



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error; provided, however, that no
Borrower shall be required to provide indemnification under this paragraph for
any payment or liability incurred more than six months prior to the date that
such certificate is delivered.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment, if any, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrowing Agent (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed

 

58



--------------------------------------------------------------------------------

documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrowing Agent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrowing Agent or the Administrative Agent as will enable the
Borrowing Agent or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowing Agent or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or successor
thereto) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or successor
thereto),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or
successor thereto),

(iv) duly completed copies of Internal Revenue Service Form W-9 (or successor
thereto) establishing an exemption from backup withholding; or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowing Agent to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid

 

59



--------------------------------------------------------------------------------

by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Administrative Agent, such Lender or
such L/C Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or any L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowing Agent through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Revolving Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowing Agent that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all Eurodollar Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such conversion, the Borrowers shall also pay
accrued interest on the amount so converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowing Agent and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowing Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Revolving Borrowing of Base Rate Loans in the amount specified
therein.

 

60



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Bankers’ Acceptance, any
participation in a Letter of Credit or a Bankers’ Acceptance, or any Eurodollar
Rate Loan made by it, or change the basis of taxation of payments to such Lender
or such L/C Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender or such L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
or Bankers’ Acceptance (or of maintaining its obligation to participate in or to
issue any Letter of Credit or Bankers’ Acceptance), or to reduce the amount of
any sum received or receivable by such Lender or such L/C Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such L/C Issuer, the Borrowers will, subject to Section 3.04(c), pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will, subject to Section 3.04(c), pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

61



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth a reasonably detailed calculation of the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, and the basis for such compensation, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowing Agent shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowing Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender to the Borrowing Agent
(with a copy to the Administrative Agent) from time to time, which demand shall
be accompanied by a statement setting forth the basis for the amount being
claimed, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowing
Agent on behalf of such Borrower; or

 

62



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.14; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained (but excluding any
loss of anticipated profits). The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.14.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent, the Arrangers and each
of the Lenders:

(i) executed counterparts of this Agreement, the Pledge Agreement, the Parent
Guaranty, the Limited Subsidiary Guaranty, and the Unlimited Subsidiary
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrowers;

 

63



--------------------------------------------------------------------------------

(ii) Notes executed by the Borrowers in favor of each Lender requesting a Note;

(iii) for each Loan Party, such Person’s (a) charter (or similar formation
document), certified by the appropriate governmental authority; (b) for each of
WFS and each Guarantor that is a Domestic Subsidiary of WFS, a good standing
certificate in its jurisdiction of incorporation or formation (and for WFS
Singapore, if available in such jurisdiction) and in each other state requested
by the Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification;

(iv) certified copies of all documents evidencing any necessary consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Loan Parties of the documents referred to in this
Section 4.01(a);

(v) delivery of (A) documents and/or evidence of other actions as may be
reasonably necessary under applicable law to perfect the Liens of the
Administrative Agent under the Pledge Agreement as a first priority Lien in and
to such Pledged Interests as the Administrative Agent may reasonably require,
including the delivery by the Borrowers of all certificates evidencing Pledged
Interests (other than those certificates representing WFS’s Pledged Interests of
PetroServicios de Costa Rica, S.A., which shall be delivered pursuant to
Section 6.14(a)), accompanied in each case by duly executed stock powers (or
other appropriate transfer documents) in blank affixed thereto; and (B) each
other document (including Uniform Commercial Code financing statements) required
by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the collateral described therein, prior to any other Liens (subject only
to Liens permitted pursuant to Section 7.02), in proper form for filing,
registration or recording. The Administrative Agent is hereby irrevocably
authorized to execute and file or cause to be filed, with or if permitted by
applicable law without the signatures of the Borrowers or other Loan Party, as
applicable, UCC financing statements reflecting the Borrowers or any other Loan
Party as “debtor” and the Administrative Agent as “secured party”, and
continuations thereof and amendments thereto, as the Administrative Agent
reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents;

 

64



--------------------------------------------------------------------------------

(vi) Subordination Agreements with respect to any Subordinated Debt;

(vii) Opinions of counsel for each Loan Party, including local counsel, as to
the matters set forth in Exhibit H and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
provided, however, that an opinion will not be required for any Foreign
Subsidiary that is not a Material Subsidiary;

(viii) evidence of the existence of insurance required to be maintained pursuant
to Section 6.03(b);

(ix) environmental site assessment reports requested by the Administrative
Agent;

(x) certified copies of Uniform Commercial Code search reports dated a date
reasonably near to the Closing Date, listing all effective financing statements
which name any Loan Party (under their present names and any previous names) as
debtors, together with (a) copies of such financing statements, and (b) such
other Uniform Commercial Code termination statements as the Administrative Agent
may reasonably request;

(xi) a Compliance Certificate as of the last day of the Fiscal Quarter ended on
September 30, 2007, signed by a Responsible Officer of WFS;

(xii) (i) a certificate executed by Responsible Officer of each Borrower on
behalf of the Borrowers certifying (A) the matters set forth in Sections 4.02(a)
and (b) as of the Closing Date and (B)(x) that each Subsidiary qualifying as a
Material Subsidiary has executed and delivered a Guaranty and (y) that as of the
most recently completed Fiscal Year prior to the Closing Date, the 90% Threshold
is satisfied; and (ii) a Solvency Certificate, substantially in the form of
Exhibit I, executed by the chief financial officer or a director of each
Guarantor; and

(xiii) a fully executed Agency Resignation and Appointment Letter and such other
Agency Succession Documents as the Administrative Agent may request, including
as appropriate evidence of the filing or recordation thereof if required by the
Administrative Agent;

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees payable under the Loan Documents (other than fees referenced in
clause (c) below) required to be paid on or before the Closing Date shall have
been paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

 

65



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuers or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Borrowers represent and warrant to the Administrative
Agent and the Lenders that:

5.01 Organization. Each Loan Party is validly existing; each Loan Party (other
than the UK Loan Parties during the Waiver Period) is in good standing under the
laws of its

 

66



--------------------------------------------------------------------------------

jurisdiction of organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect.

5.02 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, each Borrower is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Borrowers hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or
(iii) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents).

5.03 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

5.04 Financial Condition. (a) The audited consolidated financial statements of
WFS and its Subsidiaries as at December 31, 2006, copies of each of which have
been delivered to each Lender, were prepared in accordance with GAAP and present
fairly the consolidated financial condition of WFS and its Subsidiaries as at
such date and the results of their operations for the period then ended.

(b) The forecast of WFS and its Subsidiaries most recently delivered pursuant to
Section 6.01(d) was prepared in good faith based upon assumptions believed to be
reasonable at the time made in light of conditions existing at the time of
delivery of such forecast, it being understood that projections, forecasts and
other forward-looking information are subject to significant contingencies and
uncertainties, many of which are beyond the control of WFS and that no assurance
can be given that such projections or forecasts will be realized.

5.05 No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

5.06 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to any Borrower’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect, except as set
forth in WFS’s most recent Annual Report on Form 10-K as filed with the SEC.
Other than any liability incident to such litigation or proceedings, no Loan
Party has any material contingent liabilities not listed in such 10-K Report or
permitted by Section 7.01.

 

67



--------------------------------------------------------------------------------

5.07 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), except for any such
failure to own which could not, individually or in the aggregate with all other
such failures, reasonably be expected to have a Material Adverse Effect. The
foregoing is so owned free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 7.02.

5.08 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Schedule 5.08 sets forth a complete list, as of the Closing Date, of (1) all
Subsidiaries of the Borrowers; and (2) the authorized Capital Securities of each
Loan Party (other than WFS). As of the Closing Date, all of the issued and
outstanding Capital Securities of each such Loan Party are owned as set forth on
Schedule 5.08, and, except as set forth on Schedule 5.08, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any Capital Securities of any Loan Party.

5.09 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed twenty percent (20%) of the Total Plan Liability for all
such Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of any Borrower, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Borrower or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. No Borrower nor any other member
of the Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan which would subject such Borrower to any
material liability. Within the past five years, no Borrower nor any other member
of the Controlled Group has engaged in a transaction which resulted in a Pension
Plan with an Unfunded Liability being transferred out of the Controlled Group,
which could reasonably be expected to have a Material Adverse Effect. No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by any Borrower or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; no Borrower

 

68



--------------------------------------------------------------------------------

nor any other member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Pension Plan, incurred any withdrawal liability
with respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan; and no Borrower nor any other member of
the Controlled Group has received any notice that any Multiemployer Pension Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

5.10 Investment Company Act. No Loan Party is an “investment company” or is
required to be registered as an “investment company” within the meaning of or
under the Investment Company Act of 1940.

5.11 Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

5.12 Solvency, Etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.

5.13 Environmental Matters.

(a) No Violations. Except as set forth on Schedule 5.13, no Borrower nor any
Subsidiary, nor any operator of any Borrower’s or any Subsidiary’s properties,
is in violation, or alleged violation, of any judgment, decree, order, law,
permit, license, rule or regulation pertaining to environmental matters,
including those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
or any other Environmental Law which (i) in any single event, could reasonably
be expected to result in expenditures in any three-year period of $2,500,000 or
more by the Borrowers and their Subsidiaries in penalties and/or for
investigative, removal or remedial actions or (ii) individually or in the
aggregate otherwise might reasonably be expected to have a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

(b) Notices. Except as set forth on Schedule 5.13 and for matters arising after
the Closing Date, in each case none of which could singly or in the aggregate be
expected to have a Material Adverse Effect, no Borrower nor any Subsidiary has
received notice from any third party, including any Federal, state or local
governmental authority: (a) that any one of them has been identified by the U.S.
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (b) that any Hazardous Substances which any one of them has
generated, transported or disposed of has been found at any site at which a
Federal, state or local agency or other third party has conducted a remedial
investigation, removal or other response action pursuant to any Environmental
Law; (c) that any Borrower or any Subsidiary must conduct a remedial
investigation, removal, response action or other activity pursuant to any
Environmental Law; or (d) of any Environmental Claim against any Borrower or
Subsidiary.

(c) Handling of Hazardous Substances. Except as set forth on Schedule 5.13,
(i) no portion of the real property or other assets of the Borrowers or any
Subsidiary has been used for the handling, processing, storage or disposal of
Hazardous Substances except in accordance in all material respects with
applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on such properties;
(ii) in the course of any activities conducted by any Borrower, any Subsidiary
or the operators of any real property of any Borrower or any Subsidiary, no
Hazardous Substances have been generated or are being used on such properties
except in accordance in all material respects with applicable Environmental
Laws; (iii) there have been no Releases or threatened Releases of Hazardous
Substances on, upon, into or from any real property or other assets of any
Borrower or any Subsidiary; (iv) there have been no Releases on, upon, from or
into any real property in the vicinity of the real property or other assets of
any Borrower or any Subsidiary which, through soil or groundwater contamination,
may have come to be located on; and (v) any Hazardous Substances generated by
any Borrower and its Subsidiaries have been transported offsite only by properly
licensed carriers and delivered only to treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance in all
material respects with such permits and applicable Environmental Laws, except,
in the case of each of clauses (i) through (v) above, which could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

5.14 Insurance. Each Loan Party and its properties are insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.

5.15 Real Property. Set forth on Schedule 5.15 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party.

5.16 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of

 

70



--------------------------------------------------------------------------------

such information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Administrative Agent and the
Lenders that any projections and forecasts provided by a Borrower are based on
good faith estimates and assumptions believed by such Borrower to be reasonable
as of the date of the applicable projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

5.17 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

5.18 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

5.19 Labor Matters. Except as set forth on Schedule 5.19, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters other than any such
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.20 No Default. No Default or Event of Default exists or would result from the
incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit and Bankers’ Acceptances have been terminated, the
Borrowers agree that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, they will:

6.01 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

(a) Annual Report. Promptly when available and in any event by the earlier of
(i) within seventy-five (75) days after the close of each Fiscal Year and
(ii) within five (5) Business Days after the date on which such consolidated
financial statements for such period are required to be delivered to the SEC
under the Securities Laws including an extension obtained under Rule 12b-25
thereunder, a copy of WFS’s Annual Report on Form 10-K as filed with the SEC,
together with a written statement from the accountants to the effect that the
examination was made in accordance with generally accepted auditing standards
and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit.

 

71



--------------------------------------------------------------------------------

(b) Interim Reports. Promptly when available and in any event by the earlier of
(i) within fifty (50) days after the close of each Fiscal Quarter and
(ii) within five (5) Business Days after the date on which such consolidated
financial statements for such period are required to be delivered to the SEC
under the Securities Laws including an extension obtained under Rule 12b-25
thereunder, a copy of WFS’s Quarterly Report on Form 10-Q as filed with the SEC.

(c) Compliance Certificates. Contemporaneously with the furnishing of a copy of
each annual report pursuant to Section 6.01(a) and each set of interim reports
pursuant to Section 6.01(b), a duly completed compliance certificate in the form
of Exhibit D, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by a Responsible Officer of WFS,
containing (i) a computation of each of the financial ratios and restrictions
set forth in Section 7.13 and to the effect that such officer has not become
aware of any Default or Event of Default that has occurred and is continuing or,
if there is any such event, describing it and the steps, if any, being taken to
cure it and (ii) a written statement of WFS’s management setting forth a
discussion of WFS’s financial condition, changes in financial condition and
results of operations (it being understood that the delivery of the management
discussion and analysis with the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) shall satisfy the requirement in this clause
(ii)).

(d) Forecasts. Promptly when available and in any event at least fifteen
(15) days before the end of each Fiscal Year of WFS, forecasts prepared by
management of WFS, in form satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of WFS and its Subsidiaries on a quarterly basis for
the immediately following Fiscal Year and on an annual basis for each Fiscal
Year thereafter (including the Fiscal Year in which the Maturity Date occurs).

(e) Reports to the SEC and to Shareholders. Promptly upon the filing or sending
thereof, copies of all annual, regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

(f) Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by any Borrower or the Subsidiary affected thereby with respect
thereto:

(i) the occurrence of a Default or an Event of Default;

(ii) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by a Borrower to the Lenders which has been instituted or,
to the knowledge of the Borrowers, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

 

72



--------------------------------------------------------------------------------

(iii) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that any Borrower furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of any Borrower with
respect to any post-retirement welfare benefit plan or other employee benefit
plan of any Borrower or another member of the Controlled Group, or any notice
that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent;

(iv) any cancellation or material change in any insurance maintained by any Loan
Party;

(v) any material change in accounting policies or financial reporting practices
by any Borrower or any Subsidiary, including any determination by a Borrower
referred to in Section 2.10(b); or

(vi) any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

(g) Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to any Borrower by independent
auditors in connection with each annual or interim audit made by such auditors
of the financial statements of such Borrower.

(h) Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

(i) Subordinated Debt Notices. Promptly following receipt, copies of any notices
(including notices of default or acceleration) received from any holder or
trustee of, under or with respect to any Subordinated Debt.

(j) Non-Compliance with Consolidated Asset Coverage Ratio. In the event WFS
determines that it is not in compliance with the Consolidated Asset Coverage
Ratio in Section 7.13(e) hereof at the end of any Fiscal Quarter, promptly after
the end of such Fiscal Quarter, but in any event within thirty (30) days after
the close of such Fiscal Quarter, notice of such non-compliance, which notice
shall include (i) the date on which the Borrowers plan to make a

 

73



--------------------------------------------------------------------------------

prepayment required by Section 2.05(d), and (ii) a certificate of a Responsible
Officer of WFS setting forth in reasonable detail the calculation utilized in
computing the Consolidated Asset Coverage Ratio and the amount of such
prepayment.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered in compliance with the
time periods required by Section 6.01(a) or (b), such electronic delivery shall
be deemed to satisfy such requirement, it being understood that electronic
documents shall be deemed to have been delivered on the date (i) on which WFS
posts such documents, or provides a link thereto on WFS’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on WFS’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) WFS (or such other Borrower as requested) shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests WFS (or such other Borrower) to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) WFS shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. At the request of the Administrative
Agent, the Borrowers shall provide paper copies of the Compliance Certificates
required by Section 6.01(d) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

74



--------------------------------------------------------------------------------

6.02 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and each Borrower hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other collateral. All such
inspections or audits by the Administrative Agent shall be at the Borrowers’
expense.

6.03 Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property useful and necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted.

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated (including, without
limitation, business interruption insurance); and, upon request of the
Administrative Agent or any Lender, furnish to the Administrative Agent or such
Lender a certificate setting forth in reasonable detail the nature and extent of
all insurance maintained by the Loan Parties.

(c) Unless the Borrowers provide the Administrative Agent with evidence of the
insurance coverage required by this Agreement, the Administrative Agent may
purchase insurance at the Borrowers’ expense to protect the Administrative
Agent’s and the Lenders’ interests in the collateral. This insurance may, but
need not, protect any Loan Party’s interests. The coverage that the
Administrative Agent purchases may not pay any claim that is made against any
Loan Party in connection with the collateral. The Borrowers may later cancel any
insurance purchased by the Administrative agent, but only after providing the
Administrative Agent with evidence that the Borrowers have obtained insurance as
required by this Agreement. If the Administrative Agent purchases insurance for
the collateral, the Borrowers will be responsible for the costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
principal amount of the Loans owing hereunder. The costs of the insurance may be
more than the cost of the insurance the Loan Parties may be able to obtain on
their own.

 

75



--------------------------------------------------------------------------------

6.04 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws (including Environmental Laws), rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect; and (b) pay, and
cause each other Loan Party to pay, prior to delinquency, all taxes and other
governmental charges against it or any collateral, as well as claims of any kind
which, if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require any Loan Party to pay any such tax or charge so long
as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any collateral, such contest proceedings shall stay the foreclosure of
such Lien or the sale of any portion of the collateral to satisfy such claim.

6.05 Maintenance of Existence, Etc. Maintain and preserve, and (subject to
Section 7.05 and Section 7.17) cause each other Loan Party (other than the UK
Loan Parties during the Waiver Period) to maintain and preserve, (a) its
existence and (other than with respect to the UK Loan Parties during the Waiver
Period) good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

6.06 Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
solely for (i) working capital purposes, (ii) Capital Expenditures, (iii) other
general business purposes, and (iv) subject to the limitations set forth in
Section 7.05, Acquisitions; and not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

6.07 Employee Benefit Plans.

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

6.08 Environmental Matters. If any material Release or other material disposal
of Hazardous Substances shall occur or shall have occurred on any real property
or any other assets of any Loan Party, the Borrowers shall, or shall cause the
applicable Loan Party to, cause the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, the Borrowers shall, and shall cause each other Loan Party to, comply
with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the material Release of a Hazardous Substance. The Borrowers shall, and shall
cause its Subsidiaries to, dispose of Hazardous Substances only at licensed
disposal facilities.

6.09 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by the Collateral Documents,
including (a) the execution and delivery of guaranties, security agreements,
pledge agreements, mortgages, deeds of trust, financing statements and other
documents, and the filing or recording of any of the foregoing and (b) the
delivery of certificated securities and other collateral with respect to which
perfection is obtained by possession.

6.10 Additional Guarantors. Notify the Administrative Agent at the time that any
Person becomes a Material Subsidiary, the time any existing Subsidiary becomes a
Material Subsidiary, or the time a Subsidiary is deemed a Guarantor Subsidiary
for the purposes of satisfying the 90% Threshold and promptly thereafter (and in
any event, with respect to Domestic Subsidiaries, within thirty (30) days, and,
with respect to Foreign Subsidiaries, within sixty (60) days), cause such Person
to (a) if such Subsidiary is a Domestic Subsidiary, deliver to the
Administrative Agent an Unlimited Subsidiary Guaranty Joinder Agreement duly
executed by such Guarantor Subsidiary; (b) if such Subsidiary is a Foreign
Subsidiary, and to the extent lawful, no onerous governmental approval
requirements would result or be necessary and no adverse tax consequences would
result therefrom, deliver to the Administrative Agent a Limited Subsidiary
Guaranty Joinder Agreement duly executed by such Guarantor Subsidiary, and
(c) deliver to the Administrative Agent documents of the types referred to in
clauses (iii), (iv) and (v) of Section 4.01(a) and favorable customary opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a) or (b), as applicable), all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding anything to the
contrary herein, the Borrowers shall at all times cause such of its Subsidiaries
necessary to meet the 90% Threshold to be Guarantor Subsidiaries and to be bound
by the terms of a Guaranty. To the extent additional Subsidiaries are required
to become Guarantors pursuant to this Section 6.10, each new Guarantor
Subsidiary that is a Domestic Subsidiary shall enter into a Pledge Joinder
Agreement pursuant to which it shall pledge its then owned Pledged Interests,
and each owner of the Capital Securities of such Guarantor Subsidiary (if any
such owner is WFS or any of its Domestic Subsidiaries) shall deliver a Pledge
Agreement Supplement or Pledge Joinder Agreement, as applicable, pursuant to
which such owner shall pledge its then owned Pledged Interests in such Guarantor
Subsidiary.

 

77



--------------------------------------------------------------------------------

6.11 Creation or Acquisition of Subsidiaries. Subject to Section 7.05, the
Borrowers may from time to time create or acquire new Subsidiaries in connection
with such permitted Acquisitions or otherwise, and the Subsidiaries of the
Borrowers may create or acquire new Subsidiaries; provided that, concurrently
with the creation or direct or indirect acquisition of a Material Subsidiary by
a Borrower or a Subsidiary thereof of a Material Subsidiary, such Material
Subsidiary and the Borrower or acquiring Subsidiary, as applicable, shall comply
with Section 6.10.

6.12 OFAC/BSA Provision. The Borrowers shall (a) ensure, and cause each
Subsidiary to ensure, that no Person who owns a controlling interest in or
otherwise controls a Borrower or any Subsidiary is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury, or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the credit extensions hereunder to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended.

6.13 WFS Americas. In the event WFS Americas does not effect a merger with and
into World Fuel Services, Inc. by January 31, 2008, the Capital Securities of
WFS Americas shall be pledged and WFS shall deliver to the Administrative Agent
the applicable documents required by Section 6.10 on or before February 28,
2008.

6.14 Post-Closing Matters. (a) Not later than ten (10) Business Days after the
Closing Date, or such other time as the Administrative Agent may agree, WFS
shall deliver or cause to be delivered to the Administrative Agent the
certificates evidencing its Pledged Interests in PetroServicios de Costa Rica,
S.A., accompanied by duly executed stock powers (or other appropriate transfer
documents).

(b) Not later than the end of the Waiver Period, deliver or cause to be
delivered to the Administrative Agent, a good standing certificate issued by the
Companies House of the United Kingdom with respect to each UK Loan Party.

ARTICLE VII.

NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit and Bankers’ Acceptances have been terminated or Cash
Collateralized, the Borrowers agree that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, they shall:

7.01 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

(a) Obligations under this Agreement and the other Loan Documents;

 

78



--------------------------------------------------------------------------------

(b) Debt secured by Liens permitted by Section 7.02(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $2,000,000;

(c) (i) Debt of any Qualifying Loan Party to another Qualifying Loan Party,
(ii) Debt of any Subsidiary that is not a Loan Party or any Non-Qualifying Loan
Party owing to a Qualifying Loan Party in an amount not to exceed $20,000,000 in
the aggregate for all such Subsidiaries and Non-Qualifying Loan Parties
outstanding at any time, and (iii) Debt of any Non-Qualifying Loan Party to a
Non-Qualifying Loan Party;

(d) Subordinated Debt;

(e) Non-speculative fuel, interest rate and foreign currency Hedging Obligations
incurred in the normal course of business; provided, however, that the Borrowers
may incur speculative fuel, interest rate and foreign exchange Hedging
Obligations so long as such Hedging Obligations do not exceed $10,000,000 in the
aggregate at any time outstanding;

(f) Debt described on Schedule 7.01 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

(g) Contingent Liabilities permitted in Section 7.11;

(h) Debt of Subsidiaries other than the Debt described in Section 7.01(c) in an
amount not to exceed $10,000,000 in the aggregate at any time outstanding;

(i) Debt under Permitted Receivables Facilities; and

(j) Debt arising under any performance or surety bond entered into in the
ordinary course of business in an aggregate amount not to exceed $50,000,000 at
any one time outstanding; and

(k) Debt of any Loan Party not otherwise permitted by the foregoing clauses of
this Section 7.01 in an aggregate amount not to exceed $40,000,000 at any one
time outstanding, the repayment obligations of which may be guaranteed by the
Borrowers.

7.02 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for

 

79



--------------------------------------------------------------------------------

sums not overdue or being contested in good faith by appropriate proceedings and
not involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves, and Liens arising from precautionary filings in connection with
operating leases entered into in the ordinary course of business;

(c) Liens described on Schedule 7.02 as of the Closing Date;

(d) subject to the limitation set forth in Section 7.01(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired;

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $1,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(g) Liens arising under the Loan Documents;

(h) Liens on accounts receivable and Related Rights and Property subject to
Permitted Receivables Facilities which Liens secure (or encumber such accounts
receivable to provide credit support for) such facilities and Liens on deposit
accounts or lockboxes established for and maintained exclusively in connection
with the receipt of accounts receivable or Related Rights and Property pursuant
to Permitted Receivables Facilities;

(i) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof); and

(j) Liens not otherwise permitted by the foregoing clauses of this Section 7.02
securing obligations and liabilities, and attaching only to assets having a
value, not to exceed $1,000,000 at any one time.

7.03 Operating Leases. Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by the Loan Parties (on a
consolidated basis) to exceed $15,000,000 in any Fiscal Year.

7.04 Restricted Payments. Not, and not permit any other Loan Party to, declare
or make any Restricted Payment during any Fiscal Quarter if the cumulative
amount of (i) such Restricted Payment, (ii) all other Restricted Payments paid
during such Fiscal Quarter, and (iii) all Restricted Payments paid during the
immediately preceding three Fiscal Quarters exceeds

 

80



--------------------------------------------------------------------------------

fifty percent (50%) of the Consolidated Net Income for the four Fiscal Quarter
period most recently ended. Notwithstanding anything to the contrary in this
Section 7.04 and in addition to any Restricted Payment permitted in the
preceding sentence, (1) WFS may make Restricted Payments (w) contemplated WFS’s
2006 Omnibus Plan or any replacement thereof, (x) contemplated by WFS’s 1993
Non-Employee Director Plan or any replacement thereof, (y) in connection with
the issuance of its capital securities to employees or non-employees of WFS as
compensation for services performed for WFS by such individuals; and (z) in
connection with a board-authorized buyback plan of WFS’s common stock in an
aggregate amount, with respect to this clause (z), not to exceed $25,000,000,
and (2) a Subsidiary may declare or make a Restricted Payment to a Borrower or a
Guarantor.

7.05 Acquisitions, Sales. Not, and not permit any other Loan Party to,

(a) be a party to, or make, an Acquisition of any other Person if such Person is
not engaged in the same line of business as the Borrowers, or in instances where
such Person(s) are in the same line of business as the Borrowers, then only if
(I) such Acquisition is for total Acquisition consideration of less than
$100,000,000 for any individual acquisition (provided, however, the Borrowers
may make a single, one-time Acquisition for total acquisition consideration
greater than $100,000,000 but not in excess of $125,000,000, so long as such
Acquisition is publicly announced within one hundred twenty (120) days of the
Closing Date), (II) no Default or Event of Default shall then exist or would
exist after giving effect thereto, (III) the Loan Parties shall demonstrate to
the reasonable satisfaction of the Administrative Agent and the Required Lenders
that the Loan Parties will be in compliance on a pro forma basis with all of the
terms and provisions of the financial covenants set forth in Section 7.13 as of
the end of the most recently ended Fiscal Quarter after giving effect to such
Acquisition, (IV) the Person to be acquired has EBITDA for the most recent four
Fiscal Quarters prior to the acquisition date for which financial statements are
available in an amount greater than $0 (provided, however, the Borrowers may
acquire Persons whose EBITDA does not meet such requirement (herein, “Negative
EBITDA Acquisitions”) so long as the total acquisition consideration for
Negative EBITDA Acquisitions in any fiscal year does not exceed $10,000,000) and
(V) such Acquisition is not a “hostile” acquisition and has been approved by the
Board of Directors and/or shareholders of the applicable Loan Party and the
Person to be acquired;

(b) Sell all or any substantial part of its assets or Capital Securities
(including the sale of Capital Securities of any Subsidiary) except for sales of
inventory in the ordinary course of business; or

(c) Sell or assign with or without recourse any receivables except for sales
pursuant to Permitted Receivables Facilities;

except that the limitations in (a) through (c) above shall not apply to: (i) any
such Acquisition or Sale of or by any Wholly-Owned Subsidiary into a Borrower or
into any other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by a Borrower or any domestic Wholly-Owned Subsidiary of the assets
or Capital Securities of any Wholly-Owned Subsidiary; (iii) Sales to Qualifying
Loan Parties, (iv) Sales from Qualifying Loan Parties to Non-Qualifying Loan
Parties in an aggregate amount not to exceed $5,000,000, (v) Sales from
Non-Qualifying

 

81



--------------------------------------------------------------------------------

Loan Parties to Non-Qualifying Loan Parties, (vi) Sales from Subsidiaries that
are not Loan Parties to other Subsidiaries that are not Loan Parties, and
(vii) Sales of assets other than those under clauses (i) through (vi) (including
the Capital Securities of Subsidiaries) for at least fair market value (as
determined by the Board of Directors of such Borrower) so long as the net book
value of all assets sold or otherwise disposed of in any Fiscal Year does not
exceed $5,000,000 in the aggregate.

7.06 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders.

7.07 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than transactions among
Qualifying Loan Parties and transactions among Non-Qualifying Loan Parties)
which is on terms which are less favorable than are obtainable from any Person
which is not one of its Affiliates; provided, however, that nothing in this
Section 7.07 shall restrict any sale or transfer of accounts receivable or
Related Rights and Property in connection with any Permitted Receivables
Facility.

7.08 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services; provided, however, that this
Section shall not prohibit the Borrowers from entering into forward commitments
for fuel purchases in the ordinary course of business.

7.09 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any Borrowing by any Borrower hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(i) pay dividends or make other distributions to any Borrower or any other
Subsidiary, or pay any Debt owed to any Borrower or any other Subsidiary,
(ii) make loans or advances to any Loan Party or (iii) transfer any of its
assets or properties to any Loan Party, other than (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (B) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt; (C) customary provisions in leases
and other contracts restricting the assignment thereof; and (D) restrictions on
any Special Purpose Finance Subsidiary and assets of such Special Purpose
Finance Subsidiary, which restrictions are contained in the applicable Permitted
Receivables Facility for which such Special Purpose Finance Subsidiary was
created.

 

82



--------------------------------------------------------------------------------

7.10 Business Activities. Not, and not permit any other Loan Party to, engage in
any line of business other than the businesses engaged in on the date hereof and
businesses reasonably related thereto.

7.11 Investments. Not, and not permit any other Loan Party to, make or permit to
exist any Investment in any other Person, except the following:

(a) contributions by any Borrower to the capital of (i) any Wholly-Owned
Subsidiary that is a Qualifying Loan Party, or by any such Subsidiary to the
capital of any of its Wholly-Owned Subsidiaries that are Qualifying Loan
Parties, and (ii) any Wholly-Owned Subsidiary that is a Non-Qualifying Loan
Party, or by any such Subsidiary to the capital of any of its Wholly-Owned
Subsidiaries that are Non-Qualifying Loan Parties in an aggregate amount not to
exceed $500,000 in any Fiscal Year;

(b) Investments constituting Debt permitted by Section 7.01;

(c) Contingent Liabilities not to exceed $1,000,000 in the aggregate at any one
time outstanding (except as otherwise permitted hereunder);

(d) Cash Equivalent Investments;

(e) Investments consisting of Short Term Investments (as defined by GAAP) in an
aggregate amount not to exceed $15,000,000;

(f) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits which are maintained with banks other than
a Lender shall not at any time exceed an average monthly balance of $30,000,000
and provided further that the amount of any such deposits which are maintained
with any single bank other than a Lender shall not at any time exceed an average
monthly balance of $20,000,000, it being understood that the Loan Parties shall
have a period of three (3) months following an Acquisition to cause the bank
deposits of the applicable acquired Persons to comply with this clause (e);

(g) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(h) Investments listed on Schedule 7.11 as of the Closing Date;

(i) Investments to consummate Acquisitions permitted by Section 7.05;

(j) Investments by a Non-Qualifying Loan Party in another Non-Qualifying Loan
Party; and

(k) Investments not otherwise permitted by the foregoing clauses of this
Section 7.11 in an aggregate amount not to exceed $10,000,000.

 

83



--------------------------------------------------------------------------------

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b) or
(c) shall be permitted to be made if, immediately before or after giving effect
thereto, any Default or Event of Default exists.

7.12 Fiscal Year. Not change its Fiscal Year.

7.13 Financial Covenants. For the sake of clarity, all financial covenants shall
be determined by reference to the consolidated financial statements of WFS.

(a) Consolidated Net Worth. Not permit Consolidated Net Worth at any time to be
an amount less than (i) $360,000,000 plus (ii) 50% of Consolidated Net Income
for each Fiscal Quarter ending after October 1, 2007 (with no deduction for a
net loss in any such Fiscal Quarter), less (iii) 50% of dividends paid in each
Fiscal Quarter ending after October 1, 2007.

(b) Consolidated Interest Coverage Ratio. Not permit the Consolidated Interest
Coverage Ratio for any Computation Period to be less than 2.00 to 1.00 for such
Computation Period.

(c) Consolidated Total Leverage Ratio. Not permit the ratio of Consolidated
Total Leverage Ratio as of the last day of any Computation Period to exceed 4.25
to 1.00.

(d) Consolidated Senior Leverage Ratio. Not permit the ratio of Consolidated
Senior Leverage Ratio as of the last day of any Computation Period to exceed
3.50 to 1.00.

(e) Consolidated Asset Coverage Ratio. Not permit the ratio of the Consolidated
Asset Coverage Amount to the sum of (i) Consolidated Funded Debt of WFS
(including the Outstanding Amount of all Loans) plus (ii) fifty percent (50%) of
the accounts payable of WFS as of the last day of each calendar month to be less
than 1.00 to 1.00.

7.14 Cancellation of Debt. Not, and not permit any other Loan Party to, cancel
any claim or debt owing to it (other than Debt among Qualifying Loan Parties and
Debt among Non-Qualifying Loan Parties), except for reasonable consideration or
in the ordinary course of business, and except for the cancellation of debts or
claims not to exceed $1,000,000 in any Fiscal Year.

7.15 Use of Proceeds. Not use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose.

7.16 Prepayment of Subordinated Debt. Not prepay, redeem, purchase, repurchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Subordinated Debt.

7.17 Fundamental Changes. Not and not permit any Loan Party to merge, dissolve,
liquidate, consolidate with or into another Person, or Sell (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a) any Loan Party may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that if a Guarantor is merging with another Subsidiary
that is not a Guarantor, the Guarantor shall be the surviving Person;

 

84



--------------------------------------------------------------------------------

(b) any Loan Party may Sell all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Loan Party.

7.18 Inactive Subsidiaries. Not permit IRC or Resource Recovery at any time to
engage in any type of operations other than those conducted by such Subsidiary
as of the Closing Date, other than Sales in connection with the winding up or
liquidation of lines of business of such Subsidiary.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan or L/C – BA Obligations; or default, and continuance
thereof for five days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or other amount
payable by the Borrowers hereunder or under any other Loan Document; or

(b) Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party and such default shall (a) consist of
the failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity; provided, that, no Event of Default hereunder shall occur so long as
such Debt in default does not exceed the Threshold Amount in the aggregate at
any one time outstanding; or

(c) Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect; or

(d) Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Loan Party applies for, consents to, or acquiesces in
the appointment of a trustee, receiver or other custodian for such Loan Party or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee,

 

85



--------------------------------------------------------------------------------

receiver or other custodian is appointed for any Loan Party or for a substantial
part of the property of any thereof and is not discharged within sixty
(60) days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any Debtor Relief Law, or any dissolution or liquidation
proceeding, is commenced in respect of any Loan Party, and if such case or
proceeding is not commenced by such Loan Party, it is consented to or acquiesced
in by such Loan Party, or remains for sixty (60) days undismissed; or any Loan
Party takes any action to authorize, or in furtherance of, any of the foregoing;
or

(e) Non-Compliance with Loan Documents. (a) Failure by any Loan Party to comply
with or to perform any covenant set forth in Section 2.05(d), 6.01(e), 6.01(j),
6.03(b), or 6.05 or Article VII (other than Section 7.13(e)); or (b) failure by
any Loan Party to comply with or to perform any other provision of this
Agreement or any other Loan Document (and not constituting an Event of Default
under any other provision of this Section 8.01) and continuance of such failure
described in this clause (b) for 30 days; or

(f) Representations; Warranties. Any representation or warranty made by any Loan
Party herein or any other Loan Document is breached or is false or misleading in
any material respect, or any schedule, certificate, financial statement, report,
notice or other writing furnished by any Loan Party to the Administrative Agent
or any Lender in connection herewith is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified; or

(g) Pension Plans. (a) Any Person institutes steps to terminate a Pension Plan
if as a result of such termination any Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $1,000,000;
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability
exceeds twenty percent of the Total Plan Liability, or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that any Borrower or any member of the Controlled Group have incurred on the
date of such withdrawal) exceeds $1,000,000; or

(h) Judgments. Final judgments in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by insurance) shall be rendered against any
Loan Party and shall not have been paid, discharged or vacated or had execution
thereof stayed pending appeal within thirty (30) days after entry or filing of
such judgments; or

(i) Invalidity of Collateral Documents, etc. Any Collateral Document shall cease
to be in full force and effect; or any Loan Party (or any Person by, through or
on behalf of any Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Collateral Document; or

(j) Invalidity of Subordination Provisions, etc. Any subordination provision in
any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision; or

 

86



--------------------------------------------------------------------------------

(k) Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect; or

(l) Change of Control. A Change of Control shall occur.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C – BA Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C – BA Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C – BA Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C – BA Obligations
as aforesaid shall automatically become effective, in each case without further
act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C – BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

87



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and BA Fees and amounts payable in respect of Secured Hedging
Agreements and Secured Bank Product Agreements) payable to the Lenders and the
L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the respective L/C Issuers (including fees and time
charges for attorneys who may be employees of any Lender or any L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and BA Fees and interest on the Loans, L/C – BA
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C – BA Borrowings and amounts due under Secured
Hedging Agreements and Secured Bank Product Agreements as to which
Administrative Agent has received notice of the amounts owed thereunder from the
applicable Hedge Bank or Bank Product Bank, ratably among the Lenders, the L/C
Issuer, Hedge Bank and Bank Product Bank, as applicable in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C – BA Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than contingent indemnification obligations), to the
Borrowers or as otherwise required by Law.

Subject to Section 2.03(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit or Bankers’ Acceptances pursuant to clause
Fifth above shall be applied to satisfy drawings or payments under such Letters
of Credit and Bankers’ Acceptances as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit or Bankers’ Acceptances
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Bank Product
Agreements and Secured Hedging Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Bank Product Bank or Hedge Bank, as the case
may be. Each Bank Product Bank or Hedge Bank not a party to this Agreement who
obtains the benefit of the waterfall above or any collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall be deemed
to have acknowledged and accepted the appointment of Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party to this Agreement.

 

88



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Borrower shall
have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or

 

89



--------------------------------------------------------------------------------

(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default (other
than a Default under Section 8.01(a)) unless and until notice describing such
Default is given to the Administrative Agent by a Borrower, the Borrowing Agent,
a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit or Bankers’
Acceptance, that by its terms must be fulfilled to the satisfaction of a Lender
or an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit or Bankers’
Acceptance. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers, or any of them), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, unless an Event of
Default has occurred and is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of

 

90



--------------------------------------------------------------------------------

any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Cash Collateral held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit and/or Bankers’ Acceptances, if any,
issued by the resigning L/C Issuer and outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit and/or Bankers’ Acceptances.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

91



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or Book Managers, the Syndication Agent or the Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C – BA Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C – BA Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(j) and (k), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

92



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit and
Bankers’ Acceptance, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(d)(i) or (d)(iii) (it being
understood that the Administrative Agent may conclusively rely on a certificate
from any Borrower in determining whether the Debt secured by any such Lien is
permitted by Section 7.01(b)); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. Each Lender hereby authorizes the Administrative Agent to give
blockage notices in connection with any Subordinated Debt at the direction of
Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

9.11 Secured Bank Product Agreements and Secured Hedging Agreements. No Bank
Product Bank or Hedge Bank who obtains the benefit of the provisions of
Section 8.03, any Guaranty or any collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall only be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Bank Product Agreements and Secured Hedging Agreements to
the extent the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Bank or Hedge Bank, as the
case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

93



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C – BA Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees or BA Fees at the Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release (i) all or substantially all of the Guarantors from the Guaranty
unless in accordance with Section 9.10(c) or (ii) all or substantially all of
the Pledged Interests or any other collateral securing the Obligations except
with respect to Sales and releases of Pledged Interests permitted or required
hereunder or as provided in the other Loan Documents (in which case such release
may be made by the Administrative Agent acting alone in accordance with
Section 9.10(a)(i) or 9.10(a)(ii)), in each case without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit or Bankers’
Acceptance issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

94



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or a Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

95



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowing Agent (on behalf of the
Borrowers), the Administrative Agent, each L/C Issuer and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowing Agent, the
Administrative Agent, the L/C Issuers and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified

 

96



--------------------------------------------------------------------------------

herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall (subject to Section 2.14(b), jointly
and severally) pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by an L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or an L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Notwithstanding the foregoing, WFS Europe and WFS Singapore shall have
no obligation for any such amounts resulting from the extension of credit solely
for the benefit of WFS (other than extensions of credit made to WFS Europe
and/or WFS Singapore at the request of the Borrowing Agent).

(b) Indemnification by the Borrowers. The Borrowers (subject to Section 2.14(b),
jointly and severally) shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold

 

97



--------------------------------------------------------------------------------

harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan, Letter of Credit or Bankers’ Acceptance or the use or proposed
use of the proceeds therefrom (including any refusal by any L/C Issuer to honor
a demand for payment under a Letter of Credit or Bankers’ Acceptance if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit or Bankers’ Acceptance), (iii) any actual or
alleged presence or Release of Hazardous Substances on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the applicable L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or an L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
applicable L/C Issuer in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit or
Bankers’

 

98



--------------------------------------------------------------------------------

Acceptance or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from (x) the gross negligence
or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction or (y) a breach in
bad faith by an Indemnitee of its confidentiality obligations hereunder.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or

 

99



--------------------------------------------------------------------------------

implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C – BA Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowing Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

100



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to be a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The assignor and assignee parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrowers. No such assignment shall be made to any Borrower
or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver Notes to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

101



--------------------------------------------------------------------------------

10.07 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C – BA Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(a) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C – BA Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(b) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowing Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) and (f) as though it
were a Lender.

(c) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

102



--------------------------------------------------------------------------------

(d) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(e) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
any L/C Issuer assigns all of its Commitment and Loans and its Applicable
Percentage of L/C – BA Obligations pursuant to subsection (b) above, such L/C
Issuer may, upon 30 days’ notice to the Borrowing Agent and the Lenders, resign
as an L/C Issuer and/or (ii) if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrowing Agent, resign as Swing Line Lender. In the
event of any such resignation as an L/C Issuer or Swing Line Lender, the
Borrowing Agent shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swing Line Lender hereunder; provided, however, that no failure by
the Borrowing Agent to appoint any such successor shall affect the resignation
of any L/C Issuer or Bank of America as Swing Line Lender, as the case may be.
If any L/C Issuer resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit and Bankers’ Acceptances outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C – BA Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(d)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit and/or Bankers’
Acceptances, if any, outstanding at the time of such successor or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of such resigning L/C Issuer with respect to such Letters of Credit
and/or Bankers’ Acceptances.

10.08 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to

 

103



--------------------------------------------------------------------------------

have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowing Agent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

104



--------------------------------------------------------------------------------

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowing Agent on behalf of all
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.11 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or .PDF shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents. Electronic records of executed Loan Documents
maintained by the Lenders shall deemed to be originals.

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, any L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the

 

105



--------------------------------------------------------------------------------

illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All obligations of the Borrowers and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.

10.14 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or a Restricted Lender (as
defined below) or if any other circumstance exists hereunder that gives the
Borrowers the right to replace a Lender as a party hereto, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender, the
Administrative Agent and each L/C Issuer, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C – BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the case of any such assignment by a Restricted Lender, the assignee must
have approved in writing the substance of the amendment, waiver or consent which
caused the assignor to be a Restricted Lender; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. For the purposes of this Section 10.14, a “Restricted Lender”
means a Lender that fails to approve an amendment, waiver or consent requested
by the Loan Parties pursuant to Section 10.01 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

 

106



--------------------------------------------------------------------------------

10.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK
COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY

 

107



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between each Borrower and its respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for each Borrower or any of its
respective Affiliates or any other Person and (B) neither the Administrative
Agent nor either Arranger has any obligation to each Borrower or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each Borrower and its respective
Affiliates, and neither the Administrative Agent nor either Arranger has any
obligation to disclose any of such interests to each Borrower or its respective
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WORLD FUEL SERVICES CORPORATION By:   /s/ Ira Birns Name:   Ira Birns Title:  

Executive Vice President and

Chief Executive Officer

WORLD FUEL SERVICES EUROPE, LTD. By:   /s/ Ira Birns Name:   Ira Birns Title:  
Vice President WORLD FUEL SERVICES (SINGAPORE) PTE. LTD. By:   /s/ Francis Lee
Name:   Francis Lee Title:   Managing Director

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Anne M. Zeschke Name:   Anne M. Zeschke Title:   Assistant Vice
President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:   /s/ Jamie Freeman Name:   Jamie Freeman Title:   Senior Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Jose V. Mazariegos Name:   Jose V.
Mazariegos Title:   Senior Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK By:   /s/ Stephen Hanas Name:   Stephen Hanas Title:   Senior Vice
President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ John Costa Name:   John Costa
Title:   Senior Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMMERCE BANK, N.A. By:   /s/ Peter L. Davis Name:   Peter L. Davis Title:  
Senior Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:   /s/ Garret McKinnon Name:   Garret McKinnon Title:
  Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CAROLINA FIRST BANK By:   /s/ Christian B. Colson Name:   Christian B. Colson
Title:   Senior Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE PRIVATE BANK By:   /s/ Joseph Dolan, Jr. Name:   Joseph Dolan, Jr. Title:  
Managing Director

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Gerald R. Finney, Jr. Name:   Gerald R. Finney, Jr.
Title:   Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK OF FLORIDA By:   /s/ Carol F. Fine Name:   Carol F. Fine
Title:   Senior Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK By:   /s/ Dilian G. Schulz Name:   Dilian G.
Schulz Title:   Senior Vice President By:   /s/ Adam Sheehan Name:   Adam
Sheehan Title:   Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MERCANTIL COMMERCEBANK NA By:   /s/ Alan L. Hills Name:   Alan L. Hills Title:  
Vice President

World Fuel Services Corporation

Second Amended and Restated Credit Agreement

Signature Page